     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 1 of 62



 1    THE SPARKS LAW FIRM, P.C.
           7503 FIRST STREET
 2    SCOTTSDALE, ARIZONA 85251
 3      TELEPHONE (480) 949-1339

 4   Joe P. Sparks, Arizona State Bar No. 002383
     joesparks@sparkslawaz.com
 5
     Attorney for the San Carlos Apache Tribe
 6

 7

 8

 9                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
10

11     San Carlos Apache Tribe of Arizona,

12                                 Plaintiff,            Case No. CIV-79-186 PHX-DLR

13
             v.
14                                                             STATUS REPORT
                                                                   BY THE
15
                                                          SAN CARLOS APACHE TRIBE

16     State of Arizona, et al.,

17
                                    Defendants.
18

19
           Plaintiff, the San Carlos Apache Tribe (“Tribe”), files this status report regarding In
20
     re the General Adjudication of All Rights to Use Water in the Gila River System and
21
     Source, W1-4, (“Adjudication”) pending in the Superior Court of Arizona in Maricopa
22
     County,1 pursuant to the Order of this Court dated March 23, 2012. The Tribe’s last status
23
     report was filed with the Court on August 31, 2020. 2
24

25          1
             The most recent orders of the Adjudication Court are posted on the Superior
26   Court of Maricopa County’s website for the Arizona General Stream Adjudication. For
     the text of orders and additional information on the status of the Gila River
27   Adjudication, including the Arizona General Stream Adjudication Bulletin, which is
     published three times per year, please refer to:
28
     http:/www.superiorcourt.maricopa.gov/superiorcourt/generalstreamadjudication.
            2
            In order to give background information related to recent developments in the
     Adjudication, this Status Report will at times repeat information which has already been
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 2 of 62




 1           This action and a separate second action, Tonto Apache Tribe v. State of Arizona,
 2   Case No. CIV 79-187 PHX (DLR), are before this Court pursuant to remand from the
 3   Ninth Circuit Court of Appeals following the decision of the United States Supreme Court

 4   in Arizona v. San Carlos Apache Tribe, 463 U.S. 545 (1983).3

 5           By order dated October 17, 2012, the Supreme Court of Arizona assigned the

 6   Honorable Mark H. Brain to preside as the judge over the Adjudication and In re the

 7   General Adjudication of All Rights to Use Water in the Little Colorado River System and

 8   Source, pending in the Superior Court of Arizona in Apache County (collectively, the

 9   “Adjudications”). Judge Brain continues to preside as the judge over the Adjudications.

10   Following the retirement of Special Master George A. Schade, Jr. on March 5, 2015,

11
     Susan Ward Harris was appointed as the Special Master of the Adjudications on July 20,
     2015.
12
     I.      Updated Information on Issues Currently Pending in the Adjudication
13
             The Adjudication generally proceeds by assigning an issue a “contested case”
14
     number and then addressing that issue within the contested case. As discussed in the
15
     Tribe’s previously filed status reports, there are currently many contested cases pending in
16
     the Adjudication at various stages. None of these cases involve the adjudication of rights
17
     for the San Carlos Apache Tribe. This status report describes the activity which has
18
     occurred in the Adjudication since the Tribe’s August 31, 2020, status report, and includes
19
     background information for the contested cases in which there has been activity during
20
     this time.
21
             A.     Contested Case W1-11-605 “In Re Fort Huachuca”
22
             In the second phase of this contested case, the Adjudication Court is considering the
23
     following issues:
24

25   provided to the Court in previous status reports.
26           In Northern Cheyenne Tribe v. Adsit, 721 F.2d 1187, 1188-89 (9th Cir. 1983), the
              3

     Ninth Circuit ruled that barring a “significant change of circumstance”, this proceeding
27   should remain stayed “until the state court proceedings have been concluded.”
28                                                  2
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 3 of 62




 1        1.     What is in detail the scope of water uses encompassed by the term “military
 2               purposes?”
 3        2.     What is the quantity of water reserved to fulfill the military purposes?

 4        3.     Are the sources of water other than groundwater adequate to accomplish the

 5               military purposes, and if not, what is the quantity of groundwater required to

 6               accomplish those purposes?

 7        In preparation for trial, the court and representatives of several parties made a site

 8   visit to Fort Huachuca on March 3, 2016. Various discovery disputes were resolved in

 9   March 2016, and discovery closed on April 15, 2016. Dispositive motions were filed by

10   June 1, 2016, and briefing on these motions followed in July and August, with oral

11
     argument on the dispositive motions held on August 11, 2016. On September 1, 2016, the
     Court entered an Order Granting in Part and Denying in Part Motions for Summary
12
     Judgment and for Partial Summary Judgment, specifically:
13

14
                 1.      Denying the United States’ Motion for Summary Judgment
15
                         based on Exclusive Jurisdiction.
                 2.      Granting the United States’ Motion for Partial Summary
16                       Judgment that the quantification of the amount of the federal
                         reserved water right is not limited to the estimate of water
17                       usage of 1,300 acre feet per annum made by the Department of
                         the Army in its consultation with the Fish and Wildlife Service.
18
                 3.      Granting the United States’ Motion for Partial Summary
19                       Judgment that the Endangered Species Act does not
                         substantively limit the quantification of the amount of the
20                       federal reserved water right.
21               4.      Granting the United States’ Motion for Partial Summary
                         Judgment that the quantification of the federal reserve water
22                       right to satisfy the military purposes of Fort Huachuca is not
                         reduced by its ability to obtain water by condemnation,
23                       purchase or under state law.
24               5.      Denying the United States’ Motion for Partial Summary
                         Judgment on the remaining issues concerning groundwater
25                       because material issues of fact are in dispute.
26

27

28                                                3
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 4 of 62




 1
                  6.      Denying Liberty Utilities (Bella Vista Water) Corp.’s and
 2                        Freeport Minerals Corporation’s Motions for Partial Summary
                          Judgment regarding reserved water rights for water uses
 3                        occurring outside of the Fort Huachuca’s boundaries on the
                          grounds that the issue became moot.
 4
                  7.      Denying Freeport Minerals Corporation’s and the State of
 5                        Arizona’s Motions for Partial Summary Judgment seeking to
                          exclude Fort Huachuca’s future use in the quantification of
 6                        federal reserved water rights.
 7                8.      Granting the State of Arizona’s motion to consider the
                          availability of effluent and other surface water (in appropriate
 8                        circumstances) in determining the minimum need.
 9                9.      Denying the remainder of the partial motions for summary
                          judgment for the reasons set forth [in the court’s order].
10
     Order dated September 1, 2016, at 11-12.
11
12         A three-week trial was held between October 3, 2016, and October 20, 2016. At the
13
     conclusion of the three weeks, additional trial days were needed. An additional six days of
14
     trial were held between February 6, 2017 and February 14, 2017. The parties filed post-
15
16   hearing briefs and proposed findings of fact and conclusions of law by July 14, 2017. The

17   Adjudication Court has not yet issued a decision in this case.
18
           B.     Contested Case W1-11-232 “San Pedro Riparian National Conservation
19                Area”
20
           In his Order dated May 29, 2013, Special Master Schade designated the following
21
     three principal issues for resolution in this contested case:
22
23         1.     Determination of the boundaries of the San Pedro Riparian National
                  Conservation Area (“SPRNCA”);
24
           2.     Quantification of the federal reserved water rights claims; and
25
26         3.     Interaction of Certificate of Water Right No. 90103.0000 with the federal
                  reserved water rights claims for SPRNCA.
27
28
                                                    4
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 5 of 62




 1         In his May 29, 2013, Order, Special Master Schade also designated the following
 2   two issues for briefing:
 3
           1.     Is the quantity of water needed to fulfill the purposes of the SPRNCA subject
 4
                  to the standard of minimal need?
 5
           2.     Is it required to determine the quantity of unappropriated water available for
 6
                  use on the conservation area as of November 18, 1988, and second, as of the
 7                dates that after acquired lands were incorporated within the SPRNCA?

 8   Order at 6. On October 17, 2013, the Special Master decided these two issues in his Order

 9   Determining the Issues Designated for Briefing in the Order Dated May 29, 2013. The

10   Special Master determined:

11        1.      The quantity of water needed to fulfill the purposes of the conservation
                  area is not subject to the standard of minimal need. The applicable
12                standard is sufficient water to fulfill the purposes.
13         2.     It is necessary to determine the quantity of unappropriated water
                  available for use as of the dates of reservation, but it is not required to
14                do so prior to quantifying the reserved water right.
15   Order dated October 17, 2013, at 10.
16
           In October 2017, the parties filed a joint pretrial statement and exhibits for a six-
17
     week trial which was scheduled to begin in November 2017. On November 6, 2017, the
18
19   Adjudication Court vacated the 2017 trial dates based on issues related to discovery and

20   expert witnesses and reset the trial to begin in April 2018. Due to further complications
21
     related to the availability of an expert witness, in February 2018, the Adjudication Court
22
     vacated the spring 2018 trial dates as well. See Minute Entry filed February 12, 2018, at 2.
23
24   The trial was held over the course of six weeks, from January 28, 2019 to March 14, 2019,
25   and resumed with additional trial dates on April 29 and 30, 2019, and May 14 and 16,
26
     2019. Closing briefs and proposed findings were filed by August 30, 2019, and responses
27
28
                                                    5
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 6 of 62




     to these were filed by September 27, 2019. The matter has been taken under advisement,
 1
 2   but the Adjudication Court has not yet issued a decision in this case.
 3
            C.     Contested Case No. W1-11-2664 “In Re Redfield Canyon Wilderness
 4                 Area”

 5          In his July 9, 2014, Order Determining the Initial Issues, Initiating the Second
 6
     Phase, and Requesting a Status Report on Land Ownership, Special Master Schade
 7
     determined the seven original issues designated in this Contested Case, without hearing
 8
 9   oral argument. The Special Master determined, among other things, that “the purposes of
10
     the Redfield Canyon Wilderness Area are to protect the wilderness area, preserve its
11
     wilderness character, and gather and disseminate information regarding its use and
12
13   enjoyment as wilderness”, Order at 9, and that the priority date of the express federal

14   reserved water right is November 28, 1990. Id. at 10.
15
            In addition, the Special Master designated the following two issues for the second
16
     phase of the case:
17
18          1.    How much, if any, unappropriated water was available on November 28,
                  1990?
19
           2.     If unappropriated water was available on November 28, 1990, what is the
20                quantity of water sufficient to fulfill the purposes of the Redfield Canyon
21                Wilderness Area?
   Id. at 12. Disclosure statements related to these newly designated issues were filed in
22
23   March 2015, and a conference was held on March 19, 2015.

24          The United States filed a status report on March 11, 2015, which explained that the
25
     Arizona State Land Department (“ASLD”) and the United States disagreed about whether
26
     the express reserved water right for the Redfield Canyon Wilderness Area would apply to
27
28
                                                  6
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 7 of 62




     parcels of land currently owned by the State of Arizona, and later acquired by the United
 1
 2   States. Status Report at 2. In its Minute Entry dated March 30, 2015, “the Court
 3
     determined that the quantification questions presented were limited to the needs of the
 4
     6,600 or so acres actually owned by the United States.” Minute Entry at 2.
 5
 6          On September 21, 2015, Freeport Minerals Corporation filed a Motion for Partial

 7   Summary Judgment, arguing that the United States “is not entitled to reserved water rights
 8
     for any spring, well, or tank in the Redfield Canyon Wilderness Area (“RCWA”) as a
 9
     matter of law.” Motion at 1. Oral argument on the Motion was held on January 7, 2016. In
10
11   its Order Granting Motion for Partial Summary Judgment in Part and Denying in Part,

12   dated March 2, 2017, the Court ruled on Freeport’s Motion, dismissing the United States’
13
     claims for federal reserved water rights for certain contested flows which were located on
14
     non-federal land within the RWCA, associated with constructed impoundments and
15
16   reservoirs, or unsupported by information provided by the United States related to the
17
     quantification of flows.
18
            At oral argument on March 2, 2017, the Court denied the United States’ Motion for
19
20   Summary Judgment, but granted the United States’ Motion in Limine, excluding from

21   trial any testimony as to the potential impact that granting a water right to the United
22
     States could have on neighboring landowners. The Court also granted the Arizona State
23
     Land Department’s Motion in Limine, limiting the expert evidence the United States
24
25   intended to present at trial based on the timeliness with which the United States disclosed

26   such evidence.
27
28
                                                   7
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 8 of 62




            On April 28, 2017, the Adjudication Court heard oral argument on SRP’s Motion
 1
 2   in Limine to Exclude Evidence or Argument regarding de Minimis Water Sources within
 3
     the Redfield Canyon Wilderness Area, SRP’s Motion for Reconsideration of the Court’s
 4
     March 2, 2017 Order and the United States’ Motion to Vacate Trial and Stay Case. The
 5
 6   Adjudication Court denied the United States’ Motion to Vacate and affirmed dates for a

 7   two-week trial. The Adjudication Court also denied both of SRP’s motions.
 8
            Trial on this matter was held on May 16, 2017 and completed in one day. Post-trial
 9
     briefing was filed by May 14, 2018. On May 29, 2018, Freeport Minerals Corporation
10
11   filed a Motion to Strike the United States’, SRP’s, and the San Carlos Apache Tribe’s

12   briefing concerning applying de minimis adjudication procedures to the spring claims,
13
     arguments supporting stream claims, and arguments relying on evidence not admitted at
14
     trial. Responses have been filed. The Court has not yet ruled on the Motion to Strike and
15
16   has not yet issued a decision in this case.
17
            D.     Contested Case No. W1-103 “In Re Subflow Technical Report, San
18                 Pedro River Watershed”

19                 1.     Subflow Zone Delineation Report and Maps
20
            On January 15, 2013, the Adjudication Court ordered ADWR to revise its Subflow
21
22   Zone Delineation Report for the San Pedro River Watershed. On April 1, 2014, ADWR

23   filed its revised report, which delineates the extent of the subflow zone of the watershed
24
     and describes how setbacks were used in such delineation. Objections to the revised report
25
     were filed by multiple parties in October 2014, and a hearing on the objections was held
26
27   on November 6, 2014. In February 2015, ADWR filed a supplemental subflow delineation
28
                                                   8
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 9 of 62




     report, which was reissued in May 2015 with corrections. Certain parties supplemented
 1
 2   their objections to ADWR’s report in April 2015, based on ADWR’s supplemental report.
 3
     An evidentiary hearing was held from August 31, 2015 to September 3, 2015, at which
 4
     time testimony was taken with regard to the subflow technical reports. On July 13, 2017,
 5
 6   the Court entered its Findings of Fact and Conclusions of Law with regard to the 2015

 7   hearing, overruling the parties’ objections to the Revised Subflow Zone Delineation
 8
     Report and the subflow zone boundary maps, and approving the revised Subflow Zone
 9
     Delineation Maps for the San Pedro River Watershed, as ADWR reissued them in May
10
11   2015.

12                 2.     Cone of Depression Testing
13
             On April 23, 2015, ADWR filed its Initial Progress Report Concerning
14
     Implementation of Cone of Depression Tests. Parties had until November 6, 2015 to file
15
16   comments regarding this Initial Progress Report. On January 28, 2016, ADWR filed a
17
     second progress report, and on April 4, 2016, it filed its third progress report which
18
     addressed “(1) the reliability and quality of data available for cone of depression testing,
19
20   (2) the suitability of certain models for cone of depression testing, (3) the delineation of

21   the subflow zone for mountain front streams, and (4) the development of abstracts for
22
     proposed water rights for de minimis uses.” Third Progress Report at 1. ADWR filed an
23
     additional progress report on July 11, 2016, which explained that ADWR has been
24
25   working on a demonstration project which would allow certain cone of depression tests to

26   be evaluated in application instead of in the abstract. Report dated July 11, 2016, at 2.
27
28
                                                    9
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 10 of 62




            In anticipation of the issuance of a cone of depression test by ADWR, on
 1
 2   December 8, 2016, the Adjudication Court referred consideration of the cone of
 3
     depression test to the Special Master, directing that “[a]fter setting deadlines for filing
 4
     objections, conducting status conferences to establish an orderly process and holding such
 5
 6   evidentiary hearing as she deems necessary, the Special Master shall prepare a report to

 7   the Court setting forth recommendations as to whether the Cone of Depression Test
 8
     should be adopted in whole or in part . . . .” Order of Referral dated December 8, 2016, at
 9
     2.
10
11          On January 27, 2017, ADWR filed a report which provided the results of the

12   demonstration project. According to ADWR, “[t]he Demonstration Project Report
13
     presents methodologies for (1) implementing court-ordered procedures for the summary
14
     adjudication of de minimis uses, and (2) deploying cone of depression tests.” ADWR’s
15
16   Notice of Filing Demonstration Project Report Concerning De Minimis Uses and Cone of
17
     Depression Tests at 2. Objections to and comments on ADWR’s Report were filed by
18
     March 6, 2017, and a conference was held on March 15, 2017, regarding the cone of
19
20   depression test methodology and scheduling in this contested case.

21          On April 6, 2017, the Special Master filed a Case Management Order which set
22
     deadlines and a trial date related to the consideration of the cone of depression test
23
     methodology proposed by ADWR. In the Case Management Order the Special Master
24
25   ordered that: “The Cone of Depression Test is intended to be used for the purpose of

26   identifying which wells located outside of the subflow zone will be included, under state
27
     law, within the adjudication and subject to the court’s jurisdiction. This determination
28
                                                   10
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 11 of 62




     does not preclude the use of the same or similar methodologies or variations thereof to be
 1
 2   incorporated into future tests to be used in the next phase of this process.” Case
 3
     Management Order at 3. A six-day trial on the cone of depression test methodology began
 4
     on March 5, 2018. On May 11, 2018, the Special Master issued her Draft Report on the
 5
 6   Arizona Department of Water Resources’ Demonstration Project Report: Cone of

 7   Depression Test Methodology, which found that the MODFLOW test “is a highly reliable
 8
     test to determine and measure the drawdown of a well’s maximum cone of depression at
 9
     the boundary of the subflow zone”, and that its reliability is not outweighed by matters of
10
11   cost and implementation time. May 11, 2018 Report at 26. Proposed corrections and

12   objections to the draft report were filed by May 31, 2018, and oral argument on these
13
     proposals and objections was held on June 14, 2018. On November 14, 2018, the Special
14
     Master filed her Report of the Special Master on Methodology for Determination of Cone
15
16   of Depression, recommending that the MODFLOW program be used to create the
17
     groundwater model for the Cone of Depression Test. Objections to this report were filed
18
     by May 13, 2019. Responses to objections were due by June 24, 2019. ADWR filed its
19
20   own objections to the report on May 13, 2019. Freeport Minerals Corporation and ASLD

21   filed Motions to Strike ADWR’s objections. Pursuant to Judge Brain’s order filed June
22
     18, 2019, the Motions to Strike were denied and the objections were deemed to be
23
     technical analysis of the Special Master’s report requested by the Adjudication Court.
24
25   ///

26   ///
27
     ///
28
                                                  11
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 12 of 62




            3.     Subflow Depletion Testing
 1
 2          A third phase of this contested case will involve establishing a subflow depletion
 3
     test which satisfies the requirements set out by the Arizona State Supreme Court in its
 4
     opinion in In re the General Adjudication of All Rights to Use Water in the Gila River
 5
 6   System and Source (9 P.3d 1069 (Ariz. 2000)) (“Gila IV”), and which ADWR can use to

 7   determine and establish that a particular well is pumping subflow and the percentage of
 8
     discharge which is attributable to subflow. On December 6, 2018, ADWR filed its Initial
 9
     Subflow Depletion Test Report. A status conference was held February 20, 2019.
10
11          The Parties submitted preliminary comments on ADWR’s Initial Subflow

12   Depletion Test Report by April 12, 2019. On May 3, 2019, ADWR submitted its response
13
     to those preliminary comments. A meeting between ADWR, the parties and the parties’
14
     experts was held on June 11, 2019 to discuss the Subflow Depletion Test. Following the
15
16   meeting, ADWR filed a meeting report which set out the areas on which there is
17
     agreement and issues on about which the parties disagree. A status conference was held
18
     on July 24, 2019.
19
20          In a filing dated July 12, 2019, SRP proposed that it prepare a demonstration

21   project for an alternate approach to the methodology for conducting the subflow depletion
22
     test. By Minute Entry filed August 5, 2019, the Special Master ordered SRP to prepare the
23
     demonstration project and distribute it to ADWR and the parties in this contested case by
24
25   November 1, 2019. August 5, 2019 Minute Entry at 3. The Special Master further ordered

26   ADWR to file a report by December 6, 2019 “identifying its position with respect to the
27
     Demonstration Project, a status report with respect to its progress on the development of
28
                                                 12
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 13 of 62




     the subflow zone test and shall submit a proposed schedule for the continued development
 1
 2   of the subflow depletion test for the period December 6, 2019 through March 31, 2020.”
 3
     Id. On November 1, 2019, SRP filed its Notice of Service of Subflow Depletion
 4
     Demonstration Project Report.
 5
 6          By Minute Entry filed August 5, 2019, the Special Master also ordered the parties

 7   to file pleadings by October 25, 2019 on the following four issues:
 8
            1. Should depletion analysis include reduction in flow to the subflow zone
 9             as opposed to a depletion analysis based solely on reduction in flow
               from the subflow zone?
10
            2. What is the legal definition of the vertical extent of the subflow zone?
11          3. What is the tune component to be used in subflow depletion analysis? If
               the proposed time component will not determine the subflow depletion
12             that has occurred or is occurring at the time of the test, what is the
13             projection period and what is the purpose of determining future depletion
               that is not otherwise accomplished by the application of the cone of
14             depression test?
            4. For purposes of modelling subflow depletion to determine whether a
15
               well is depleting the subflow zone, should the amount of water pumped
16             equal the amount actually pumped or should it equal the amount
               reported, if any, in a watershed file report or well report prepared by
17
               ADWR?
18
     Id. at 4. Responses were filed by November 13, 2019 and replies were filed by
19
20   November 25, 2019. Oral argument on these issues was held on December 11,

21   2019. A status conference was held concurrent with the oral argument. In her
22
     Minute Entry filed February 19, 2020, the Special Master discussed at length the
23
     four issues which had been briefed and argued, concluding that:
24
25      (1) “The depletion analysis should be based solely on reduction in flow from the

26   subflow zone.” Minute Entry filed February 19, 2020 at 11.
27
28
                                                 13
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 14 of 62




        (2) “the better approach is not to decide [the second] issue as a matter of law but
 1
 2   to set [the second] issue for an evidentiary hearing.” Id. at 12.
 3
        (3) “based on the record at this time, the appropriate time component to be used
 4
     in subflow depletion analysis is past and present pumping.” Id. at 13 (noting that
 5
 6   this conclusion may be subject to reevaluation).

 7      (4) “for purposes of modeling subflow depletion to determine whether a well is
 8
     depleting the subflow zone, the amount of water pumped should equal the amount
 9
     that ADWR determines, using its technical expertise, is the actual past and present
10
11   pumping volume from the well.” Id. at 14.

12           A meeting was held among ADWR, the parties’ experts and counsel for the
13
     parties on June 23, 2020 to discuss the progress on the subflow depletion model.
14
     The Special Master entered a Case Management Order on July 22, 2020 which set
15
16   an evidentiary hearing on the issue of the vertical extent of the subflow zone for
17
     February 22, 2021. A telephonic pretrial conference was held on September 10,
18
     2020, and expert reports were filed by October 16, 2020. An evidentiary hearing
19
20   was held on February 22 and 23, 2021. Post-trial briefing will be due on June 30,

21   2021.
22
             E.    Contested Case No. W1-11-2665 “In Re Redfield Canyon State Claims”
23
             By the Special Master’s order dated April 20, 2017, Contested Cases W1-11-2587,
24
25   W1-11-2664, W1-11-2679, W1-11-2660, W1-11-2665, W1-11-2663, and W1-11-2666

26   were consolidated under Contested Case No. W1-11-2665 to address the water rights
27
     claims for Redfield Canyon which are based on state law. By Order dated May 25, 2017,
28
                                                   14
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 15 of 62




     the Special Master removed Contested Cases W1-11-2666 and W1-11-2679 from
 1
 2   Consolidated Case No. W1-11-2665 due to the amendment of A.R.S. § 45-257, which
 3
     directs that “Small Water Use Claims” be adjudicated after all other claims in the
 4
     subwatershed are adjudicated.
 5
 6          In an order filed June 8, 2017, the Special Master explained the method for

 7   quantifying water use for wildlife watering and directed any parties who object to this
 8
     method of quantification to file a motion by July 21, 2017. No such motions were filed.
 9
     The June 8, 2017 Order also directed the United States to file a report identifying the legal
10
11   basis for four of its claims, if it wants these claims to receive further consideration. The

12   Special Master also directed the United States to file a report identifying the ownership
13
     and any current lessees of land described in 18 of the statements of claimant at issue in
14
     this contested case. The United States was also directed to file a report identifying any
15
16   proposed changes to the water right characteristics shown in an attachment to the Special
17
     Master’s June 8, 2017 Order, identifying any additional statements of claimant filed by
18
     the United States for water rights based on state law in the Redfield Canyon Wilderness
19
20   Area, and giving the status of the United States’ application for instream flow rights in

21   Redfield Canyon. Each of these reports was due for filing by December 15, 2017. In her
22
     Order Granting Extension of Time and Setting a Status Conference, dated December 28,
23
     2017, the Special Master extended the time for the United States to file its report to
24
25   January 16, 2018, and set a status conference for February 8, 2018, to consider the

26   information provided by the United States.
27
28
                                                   15
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 16 of 62




            On January 16, 2018, the United States filed its Response to June 8, 2017 Order,
 1
 2   providing the information requested by the Special Master, and identifying additional
 3
     claims for water in Redfield Canyon through statements of claimant analyzed in WFR
 4
     113-13-007. By order dated February 8, 2018, the Special Master initiated Contested Case
 5
 6   No. W1-11-2740 for those claims, and immediately consolidated Case No. W1-11-2740

 7   with Case No. W1-11-2665.
 8
            On April 5, 2018, the United States and the Nature Conservancy filed a joint report
 9
     which indicated that water rights to be adjudicated in association with certain statements
10
11   of claimant which the Nature Conservancy had filed for uses on land owned by the BLM

12   should be issued in the name of the United States. Assignment documents for the
13
     statements of claimant were filed accordingly.
14
            At a scheduling conference held on June 6, 2018, eight statements of claimant were
15
16   dismissed. Six watershed file reports now remain at issue in this contested case, all of
17
     which involve stock watering and stockpond claims. Proposed abstracts of water rights for
18
     de minimis stockpond and stock watering uses were attached to the Special Master’s
19
20   Order for ADWR Review of Abstracts for De Minimis Water Rights, filed on July 5,

21   2018. ADWR reviewed the 36 proposed abstracts and filed its report regarding its review
22
     on August 31, 2018.
23
            In a Minute Entry filed June 19, 2018, the Special Master set a litigation schedule
24
25   for this contested case. The United States filed a Motion for Summary Judgment on

26   September 12, 2018, for a declaration that the United States is entitled to water rights for
27
     instream flows based on three instream flow claims numbers, its statements of claimant
28
                                                  16
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 17 of 62




     and certificates of water rights. The United States’ motion was granted by the Special
 1
 2   Master in an Order dated October 31, 2018.
 3
            On February 15, 2019, 36 proposed water rights abstracts for de minimis stockpond
 4
     and stock watering uses were approved. These abstracts will be added to the partial
 5
 6   catalog of water rights. On June 7, 2019, the Special Master issued two proposed abstracts

 7   for rights for stockponds associated with WFR 113-13-007. The parties had until August
 8
     6, 2019 to file any proposed corrections to these abstracts. By order dated June 10, 2019,
 9
     the Special Master issued additional proposed abstracts for the de minimis rights analyzed
10
11   under WFR 113-12-009. The parties had until August 9, 2019 to suggest any corrections

12   to these proposed abstracts.
13
            By order dated March 11, 2019, the Special Master vacated dates previously set for
14
     discovery and trial, noting that the remaining claims would not require discovery or trial.
15
16   Among other things, the Special Master also directed the United States and the Nature
17
     Conservancy to jointly file a report on the ownership of the water rights associated with
18
     Statements of Claimant 39-5548, 39-5551, 39-5552, 39-5584, and 39-5597 by April 19,
19
20   2019. The joint report as filed on April 19, 2019, indicating that the Nature Conservancy

21   would be assigning the statements of claimant to the United States.
22
            The Special Master also ordered the United States to “provide a list of any
23
     remaining claims for water rights analyzed by Watershed File Reports 113-09-016, 113-
24
25   12-005, 113-12-008, and 113-13-007 that it seeks but are not currently included in an

26   approved proposed abstract.” Order filed March 11, 2019 at 4. The United States filed a
27
     response on April 19, 2019, listing several claims which had not yet been included in an
28
                                                  17
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 18 of 62




     approved proposed abstract. The United States requested additional time to investigate
 1
 2   ADWR’s determination of nonuse for WFR Nos. 113-09-016 and 113-12-005 and decide
 3
     how to proceed. On June 26, 2019, the Special Master granted an extension of time until
 4
     August 6, 2019 for the United States to complete its investigation. The United States filed
 5
 6   its Supplemental Response on August 6, 2019, stating that the United States would pursue

 7   rights claimed in statements of claimant 39-5583, 39-5585, 39-8086, and 39-8434, and
 8
     withdraw Statements of Claimant 39-11586 and 39-11589.
 9
             In its August 9, 2019 Order Granting Motion to Set procedure to Meet with ADWR
10
11   and ASLD and Order Dismissing Statements of Claimant, the Special Master dismissed

12   Statements of Claimant 39-11586 and 39-11589, and ordered the United States to “submit
13
     to ADWR and all Objectors copies of proposed abstracts and proof of beneficial use
14
     related to Statements of Claimant 39-5583, 39-5585, and 39-8086, by September 3,
15
16   2019.” August 9, 2019 Order at 2. The Special Master ordered ADWR to file a report of
17
     its comments on the proposed abstracts and related information by October 4, 2019, and
18
     directed the United States to meet with counsel for ASLD regarding the status of the point
19
20   of diversion for Statement of Claimant 39-8434 and file a report by September 3, 2019.

21   Id. ASLD filed its statement of position on August 30, 2019, stating its position that the
22
     U.S. Forest Service should withdraw its stockpond claim related to the watershed file
23
     report at issue in this contested case. On September 5, 2019, counsel for the United States
24
25   filed notice that the U.S. Forest Services wished to withdraw its claim for the stockpond at

26   issue. The relevant statement of claimant was dismissed by order dated September 11,
27
     2019.
28
                                                  18
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 19 of 62




            Counsel for the United States produced proposed abstracts and supporting
 1
 2   documentation on September 10, 2019. ADWR reviewed this information and filed a
 3
     report on October 4, 2019. A status conference was held on November 13, 2019, at which
 4
     time the primary topic addressed was whether the United States must file an amended
 5
 6   statement of claim. The United States was ordered to file stipulated abstracts, an amended

 7   statement of claimant, and an amended claim of water right for a stockpond. A Stipulation
 8
     to Resolve Objections was filed December 2, 2019. On December 9, 2019, the Special
 9
     Master filed an Order Approving Proposed Water Rights Abstracts. On March 10, 2020,
10
11   the United States filed a Status Report giving notice that an amended statement of

12   claimant and an assignment of claim of water right had been submitted to ADWR.
13
            On November 2, 2020, parties filed a motion asking, in part, for the initiation of a
14
     contested case to address the claims and objections related to WFR 113-12-010. On
15
16   November 23, 2020, the Special Master filed an Order regarding Additional De Minimis
17
     Claims stating that WFR 113-12-010 falls under Contested Case W1-11-2665, and that
18
     proceedings in this case would be resumed to adjudicate the claims related to WFR 113-
19
20   12-010. The Special Master attached to her order proposed abstracts for the potential

21   water rights listed in WFR 113-12-010. On February 1, 2021, ADWR filed its report on
22
     the draft abstracts and maps for the potential water rights identified. On February 19,
23
     2021, ASLD and its lessee, C-Spear LLC, filed a Joint Report Regarding Ownership of
24
25   Potential Water Rights. The Special Master has not yet issued revised proposed abstracts

26   or asked for suggested corrections to the abstracts.
27
28
                                                  19
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 20 of 62




            F.      Contested Case No. W1-11-1675 “In re St. David Irrigation District”
 1
 2          This contested case was initiated in 1995 to resolve objections to potential water
 3
     rights for water diverted and distributed by the St. David Irrigation District. After more
 4
     than two decades of inaction, a scheduling conference was held on February 15, 2018, to
 5
 6   address current uses of water for irrigation, and to set a schedule for the case moving

 7   forward. By Minute Entry filed March 1, 2018, the St. David Irrigation District was
 8
     ordered to file a list of all claimants who will assert claims for irrigation use through the
 9
     district in this case by August 17, 2018. St. David Irrigation District filed its List of
10
11   Landowners on August 17, 2018. By Orders dated October 8, 2018, Contested Cases W1-

12   11-1759, W1-11-1905 and W1-11-1989 were consolidated with Case No. W1-11-1675.
13
            On October 19, 2018, the San Carlos Apache Tribe and the Tonto Apache Tribe
14
     filed their Request for the Inclusion of Additional Information in the Amended Statements
15
16   of Claimant, requesting that amended statements of claimant be required to include certain
17
     specific information, including information regarding the chain of title for the land to
18
     which the claimed water rights are appurtenant. On November 9, 2018, the St. David
19
20   Irrigation District filed its response. On November 15, 2018, oral argument was held on

21   objections to the existing form of statement of claimant and/or request for the inclusion of
22
     additional information in the amended statements of claimant. The Special Master chose
23
     to view the Tribes’ request as an informal discovery request.
24
25          In April 2019, the Special Master initiated several contested cases and consolidated

26   them with this contested case. The St. David Irrigation District filed an amended
27
     statement of claimant on April 19, 2019, which included a map of the exterior boundaries
28
                                                    20
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 21 of 62




     of the St. David Irrigation District. A status conference was held on May 9, 2019 to
 1
 2   discuss case management issues and consolidation of cases, in light of recent expansion of
 3
     the St. David Irrigation District. On July 15, 2019, ADWR filed a map showing the
 4
     boundaries of the land included in each WFR included wholly or partially within the
 5
 6   irrigation district.

 7          The St. David Irrigation District filed a proposed litigation schedule on June 27,
 8
     2019. Initial disclosure statements were filed by July 31, 2019. A status conference was
 9
     held on August 15, 2019 to address: “1) Identification of parties to be included in the case;
10
11   2) St. David Irrigation District’s proposed procedure to try its claims for water rights; and

12   3) Proposed schedule for discovery, motions, and trial.” Minute Entry filed August 21,
13
     2019 at 1. At the status conference the St. David Irrigation District was ordered to “file a
14
     report by September 13, 2019 identifying any contested cases not yet consolidated with
15
16   this case that should be initiated and consolidated.” Id. at 2. The Court also stated at the
17
     status conference that it will send a notice to the parties on the court- approved mailing
18
     list giving them the option to be removed from the list. The Special Master also adopted
19
20   the Irrigation District’s proposed procedure, limiting the first phase of the trial to the three

21   issues identified by the District in its proposed litigation schedule. The Special Master’s
22
     August 21, 2019 Minute Entry sets out a discovery and trial schedule, with trial scheduled
23
     to begin January 19, 2021. Id. at 4-5.
24
25          On September 13, 2019, the St. David Irrigation District filed its Report on

26   Contested Cases and Claimants, identifying claimants for four WFRs who have agreed to
27
     have the District represent their interests in this matter. In its report the District also stated
28
                                                     21
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 22 of 62




     that it lacked the resources to evaluate the remaining 42 WFRs which may be
 1
 2   appropriately joined with this case and suggested that this evaluation wait until a later
 3
     phase of the case. A status conference was held on October 23, 2019, at which the
 4
     District’s position was discussed.
 5
 6          The St. David Irrigation District filed a status report on January 13, 2020

 7   representing its “determination whether it will represent the interests of the water users
 8
     encompassed in the 42 WFR’s set forth in the Order dated October 11, 2019.” Status
 9
     Report at 2. At the time of the status report there were five WFRs which required
10
11   additional investigation and five WFRs which included land which the owners would like

12   the District to incorporate. By Order filed January 21, 2020, the Special Master directed
13
     the St. David Irrigation District to file a status report by May 12, 2020 and scheduled a
14
     status conference for May 19, 2020, to be held concurrently with the pretrial conference in
15
16   this contested case.
17
            On January 31, 2020, SRP filed its Motion for Partial Summary Judgment
18
     regarding Forfeiture of Pre-1919 Rights, asking the Special Master to find that, “although
19
20   they can be lost by nonuse through common-law abandonment, appropriative rights that

21   are vested prior to June 12, 1919 (‘pre-1919 rights’) are not subject to statutory
22
     forfeiture.” Motion at ii. Responses were filed by May 20, 2020 and replies were filed by
23
     June 8, 2020. Oral argument on SRP’s Motion was held telephonically on June 15, 2020.
24
25   In a minute entry filed September 10, 2020, the Special Master denied SRP’s Motion for

26   Partial Summary Judgment, “because the Arizona Supreme Court has determined that
27
     rights to appropriable water vesting prior to June 12, 1919 are subject to forfeiture if after
28
                                                   22
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 23 of 62




     June 12, 1919 the owner of the right to use water fails or ceases to use the water for five
 1
 2   successive years.” Minute Entry at 14.
 3
            On July 10, 2020, the parties filed their Stipulation Regarding Quantification of
 4
     Water Rights for Irrigation Uses and Request for Status Conference, in which the parties
 5
 6   detailed areas of agreement with regard to quantification methodologies, and unresolved

 7   issues. On September 14, 2020, the parties filed their Stipulation Regarding Irrigation
 8
     Water Duty, in which the parties agreed to a set water duty in order to resolve the issue of
 9
     irrigation quantification in this contested case.
10
11          A pretrial conference was held on October 16, 2020. In the minute entry filed

12   October 21, 2020, the Special Master vacated the deadline for dispositive motions and the
13
     date set for trial. Another pretrial conference was held on December 4, 2020, in which
14
     counsel for the St. David Irrigation District proposed that a specific case be attached to the
15
16   issue of forfeiture of pre-1919 rights before the case proceeds to Judge Brain. By minute
17
     entry filed December 18, 2020, the Special Master ordered counsel for the St. David
18
     Irrigation District to file an initial disclosure statement related to a specific claim for pre-
19
20   1919 rights. On January 14, 2021, a Rule 26.1 Disclosure Statement was filed by Terisha

21   Driggs, a member of the St. David Irrigation District. The Gila River Indian Community
22
     filed an Objection to Rule 26.1 Initial Disclosure Statement on February 11, 2021. On
23
     February 12, 2021, the St. David Irrigation District filed a status report and request for an
24
25   extension of time until March 15, 2021 in which to file a stipulation regarding points of

26   diversion. The Special Master granted the extension of time for filing the stipulation on
27
     the same day. A telephonic status conference was held on February 19, 2021.
28
                                                    23
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 24 of 62




            G.     Contested Case No. W1-11-2428 “In re Magma Copper - Mining”
 1
                   Contested Case No. W1-11-2503 “In re Magma Copper - Irrigation”
 2
            On July 12, 2018 and July 13, 2018, the Special Master initiated three contested
 3
 4   cases to address objections to watershed file reports related to statements of claimant filed

 5   by Magma Copper Company and Hampton & Hicks. One of these cases, In re Magma
 6
     Copper – De Minimis, has already been resolved.
 7
            An initial scheduling conference was held on August 23, 2018. On January 31,
 8
 9   2019, BHP Copper Inc. (formerly known as Magma Copper Company) filed amended
10
     statements of claimant with ADWR. At a status conference held February 8, 2019, the
11
     Special Master directed ADWR to file a report on the location of the wells included in the
12
13   amended statements of claimant by March 8, 2019. Minute Entry filed February 14, 2019,

14   at 2. A status conference was held on March 22, 2019.
15
            1.     In re Magma Copper – Mining
16
            In its report, ADWR found that five of the nine wells at issue in this contested case
17
18   are located outside the subflow zone and four are located within the subflow zone. At the

19   March 22, 2019 status conference, the Special Master ordered BHP and ADWR to
20
     “jointly submit a report on the location of the wells relative to the lateral boundaries of the
21
     subflow zone by March 31, 2020.” Minute Entry filed March 26, 2019 at 3. ADWR and
22
23   BHP Copper filed their Joint Report on Locations of Wells on July 30, 2020.
24          The Special Master “further ordered that ADWR shall file an amended watershed
25
     file report with respect to the amended statements of claimant filed by BHP by September
26
27
28
                                                   24
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 25 of 62




     25, 2020.” Id. On September 18, 2020, ADWR filed Amended Watershed File Reports
 1
 2   based on the amended Statements of Claimant filed by BHP Copper.
 3
             2.     In re Magma Copper – Irrigation
 4
             This contested case involves irrigation wells which are not being used for irrigation
 5
 6   at this time. At the March 22, 2019 status conference, the Special Master ordered ADWR

 7   to prepare an amended WFR for this contested case “with respect to the amended
 8
     statements of claimant filed by BHP by September 25, 2020,” and stated that “[a]t that
 9
     time the Court will review the documents and make its decision as to whether the
10
11   Irrigation case should continue on hold until the subflow depletion tests are finished.” Id.

12   at 4.
13
             A status conference was held on December 18, 2020, in part to determine if the
14
     parties believe additional notice of the amended WFR might be required. The deadline for
15
16   filing objections or amending existing objections to the Amended WFR is April 2, 2021.
17
     A telephonic status conference is set for May 7, 2021.
18
             H.     Contested Case No. W1-11-2798 “In re Asarco-Diversion”
19                  Contested Case No. W1-11-2801 “In re Asarco-Irrigation”
20
             On June 7, 2018, the Special Master initiated two contested cases to address
21
      objections to watershed files reports related to statements of claimant associated with
22
23    ASARCO, Inc. An initial scheduling conference was held on July 11, 2018. The Special
24    Master ordered ASARCO, Inc. to file amended statements of claimant by April 8, 2019,
25
      and then, pursuant to motion, extended that deadline to May 8, 2019. By Order dated
26
27    December 21, 2018, the Special Master ordered ASARCO Inc. to file a report on its

28
                                                  25
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 26 of 62



      preliminary objections to the potential water rights in this case by January 31, 2019.
 1
 2    ASARCO filed its Preliminary Objections to the Characterization of Potential Water
 3
      Rights on January 31, 2019. A status conference was held on February 8, 2019.
 4
      Another status conference was held May 21, 2019. Following the status conference, the
 5
 6    Special Master entered a Minute Entry stating:

 7           [ADWR]shall file a report by June 7, 2019, that includes a brief technical
             statement about the materiality of the changes to claimed water rights
 8
             asserted by ASARCO in its amended Statements of Claimant filed in this
 9           case. The report shall also set forth ADWR’s legal position regarding
             notice requirements applicable to a WFR amended due to material
10
             changes made in an amended Statement of Claimant and shall specifically
11           address the applicability of the procedures adopted by Judge Ballinger for
             supplemental WFRs in his order dated February 10, 2004 in Contested
12           Case No. W1-11-1174 to the revised WFRs proposed to be prepared in
13           this case. The report shall include the approximate cost of providing the
             notice that ADWR determines is legally required.
14
      Minute Entry filed May 23, 2019 at 2. ADWR filed its Report on June 6, 2019,
15
16    explaining that ADWR views the amendments to the statements of claimant as
17
      material, and stating: “It is ADWR’s position that ASARCO’s amended SOCs
18
      actually are new SOCs that should be investigated and reported in the San Pedro
19
20    II HSR, as ordered by Judge Brain on June 21, 2016 in the Gila River

21    Adjudication.” ADWR’s Report at 2. SRP and ASARCO LLC each filed a
22
      response to ADWR’s report on June 17, 2019. On October 8, 2019 the Special
23
      Master entered her Order Setting Status Conference and Decision regarding
24
25    Additional Notice Requirements for ADWR Report on Amended SOCs,

26    determining that, “the conclusion that can be drawn from the application of the
27
      second prong of the Mathews Court test is that the three WFRs at issue here, in
28
      most instances, provided adequate notice of ASARCO’s claims made in the

                                                  26
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 27 of 62



      amended SOCs and, in those instances where they did not provide complete
 1
 2    information about the claim, there is little, if any, probable value in distributing
 3
      another notice.” October 8, 2019 Order at 30.
 4
           On November 15, 2019 ASARCO filed a notice that it filed an amended
 5
 6    statement of claimant for its Aravaipa Ranch property with ADWR on November

 7    14, 2019.
 8
           On April 30, 2020 ASARCO LLC and CSAK Holdings LLC filed a joint
 9
      motion in Contested Case No. W1-11-2839, moving to dismiss CSAK Holdings
10
11    LLC as a party in that contested case, and moving to consolidate Contested Case

12    No. W1-11-2839 with Contested Case No. W1-11-2801, In re ASARCO -
13
      Irrigation. The Special Master entered an order granting the motion on April 30,
14
      2020.
15
16            On December 16, 2020, ADWR filed its amended Watershed File Reports
17
      based on ASARCO LLC’s amended Statements of Claimant. Also on December
18
      16, 2020, ASARCO LLC gave notice that on July 15, 2020, it filed amended
19
20    statements of claimant for its PZ Ranch and Robinson Ranch properties with

21    ADWR.
22
           By Order filed December 31, 2020, the Special Master directed ADWR to
23
      file an amended Watershed File Report in Contested Case No. W1-11-2801 by
24
25    March 19, 2021. Objections to ADWR’s amended reports are due June 10, 2021.

26    The Special Master also ordered ASARCO to file stipulated abstracts or a status
27
      report by August 11, 2021. If stipulated abstracts are not filed, a status
28
      conference will be held on August 18, 2021.

                                                   27
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 28 of 62



             I.     Contested Case No. W-11-0473 “In re City of Tombstone”
 1
 2           On February 12, 2019, the Special Master initiated this contested case to address
 3
      objections to watershed file report 111-21-032, which identified potential water rights
 4
      for municipal use. The City of Tombstone claims water from four wells, 25 springs in
 5
 6    the Huachuca Mountains, and a diversion with a sump pump for emergency purposes.

 7    An initial status conference was held on March 20, 2019. A second status conference
 8
      was held on July 17, 2019. By Minute Entry dated March 23, 2019 the Special Master
 9
      stayed the issues related to Tombstone’s wells and directed the parties to pursue
10
11    settlement of the issues regarding water rights for which the springs are the source of
12
      water. The City of Tombstone filed a status report on October 15, 2019 indicating that
13
      counsel for the City of Tombstone met with representatives of ADWR on July 30, 2019
14
15    and that on September 13, 2019 counsel for ADWR informed counsel for Tombstone

16    that ADWR’s position is that Tombstone’s claims should be reviewed as part of the San
17
      Pedro II HSR, which has not yet been started or scheduled for completion. Status Report
18
      dated October 15, 2019 at 1. The City of Tombstone disagrees with this position. Id. at
19
20    3.

21           A status conference was held on November 13, 2019, at which time the Special
22
      Master ordered the parties to file a status report in 60 days addressing: “1) the likelihood
23
      of a stipulation to or resolution of objections to the City of Tombstone claims; and 2)
24
25    the parties’ recommendations regarding an amended WFR based on the expected
26    differences between the proposed abstracts and the WFR.” Minute Entry filed
27
      November 25, 2019 at 3. Counsel for the City of Tombstone filed status reports and
28
      requests for additional time on January 13, 2020, April 30, 2020, and July 31, 2020,

                                                  28
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 29 of 62



      which were granted. On October 2, 2020, counsel for City of Tombstone filed a request
 1
 2    for a three-year stay in this case in order to collect data. At a status conference on
 3
      October 9, 2020, the Special Master granted this request, staying the case for three
 4
      years. Status reports are due on October 1, 2021 and October 3, 2022.
 5
 6           J.     Contested Case No. W1-11-1898 “In re Eldon J. and Shirley Barney”

 7           A status conference was held in this matter on May 9, 2019 for the purpose of
 8
      determining whether the objections in this matter could be resolved by settlement. The
 9
      parties indicated that they are open to settlement discussions, and a meeting between
10
11    ADWR, the claimant, and the objectors was held on August 13, 2019. ADWR filed its

12    Meeting Report August 20, 2019, stating, among other things, that the objectors will be
13
      willing to work to resolve their objections once more details are known about the
14
      claims. The Meeting Report also acknowledged that it is unclear whether Statement of
15
16    Claimant 39-18015 should be considered a new claim and the related uses be
17    investigated as part of the San Pedro II HSR.
18
             On October 29, 2019, the Special Master filed a Case Management Order
19
20    directing ADWR to file a map calculating the acreage owned by the owners of various

21    parcels within the boundaries of the watershed file report at issue in this contested case.
22
      The Special Master also ordered any landowner who wished to pursue a claim for a
23
      water right for land within the boundaries of the watershed file report to file a statement
24
25    of claimant by December 2, 2019. A status conference was held on December 11, 2019,

26    at which time the Special Master dismissed parties who did not appear and had not filed
27
      statements of claimant, certain parties notified the court that they would be joining the
28
      St. David Irrigation District contested case, and others would pursue their claims in this

                                                   29
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 30 of 62



      contested case. ADWR was directed to organize a meeting among certain claimants
 1
 2    who are part of the Barney family, objectors and ADWR by March 31, 2020. The
 3
      meeting was scheduled for February 19, 2020, but subsequently cancelled by counsel
 4
      for those claimants. A status conference was held on May 19, 2020 to address the
 5
 6    claims of these claimants. At the conference, the Special Master ordered counsel for the

 7    claimants to file stipulated abstracts or a status report by August 17, 2020. On August
 8
      17, 2020, counsel for the claimants filed a status report indicating that a disagreement
 9
      about the proposed water duty needed to be resolved before a stipulation could be
10
11    entered. On August 24, 2020, the Special Master entered an order setting a telephonic

12    status conference for October 9, 2020. The Special Master also ordered that parties
13
      pursuing their objections in this case must file their initial disclosure statements by
14
      October 23, 2020, and that the claimants must file their initial disclosure statement by
15
16    October 30, 2020.
17
             A status conference was held on January 31, 2020 with regard to the claims of
18
      one of the claimants, Karma Foods, LLC. At the conference, a date was set for trial on
19
20    this matter, but the parties agreed to have an additional meeting to attempt to reach

21    settlement. The meeting was held telephonically on June 9, 2020. At the meeting,
22
      claimant agreed to provide proposed abstracts to the objectors for their review by July 1,
23
      2020. A telephonic status conference was held on August 28, 2020, during which
24
25    counsel appeared for Karma Foods, LLC and informed the court that the individual who

26    had been representing Karma Foods, LLC in this matter was not authorized to do so.
27
      Another status conference was held on October 9, 2020, at which counsel for the
28
      claimants moved to have the case consolidated with In re St. David Irrigation District,

                                                   30
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 31 of 62



      W1-11-1675. At a status conference on October 30, 2020, the Special Master ordered
 1
 2    this case to be consolidated with Contested Case No. W1-11-1675 upon receipt of
 3
      notice that Karma Foods, LLC’s property has been accepted within the boundaries of
 4
      the St. David Irrigation District.
 5
 6           K.     Contested Case No. Wl-11-2325 “In re Town of Mammoth”

 7           This contested case to adjudicate municipal water uses for the Town of
 8
      Mammoth was initiated on June 18, 2019. At a status conference held on July 17, 2019,
 9
      counsel for the Town of Mammoth expressed that the town has five wells, would like to
10
11    determine whether the wells are in the subflow zone, and would like to meet with the

12    other parties to discuss resolution of the issues in this case. The Special Master ordered
13
      the Town of Mammoth to “file a status report by October 15, 2019 addressing the
14
      Town's meeting with the parties, ownership of the land on which the municipal wells
15
16    are located, and the status of the negotiations.” Minute Entry 2 filed July 23, 2019 at 2.
17
             Counsel for the Town of Mammoth filed a status report on October 9, 2019,
18
      stating that a meeting had occurred among the parties and that counsel for the Town of
19
20    Mammoth believed a stipulated agreement would be reached. By Order dated October

21    14, 2019, the Special Master directed the parties to either file stipulated abstracts or a
22
      status report by December 5, 2019. Counsel for the Town of Mammoth filed a status
23
      report on November 26, 2019, stating that a discrepancy was discovered between the
24
25    records of the Town and ADWR regarding which of Mammoth’s wells are active, and

26    that it would take additional time to provide proof of the Town’s claimed priority date
27
      to the objectors in this case. The Special Master extended the deadline for stipulated
28
      abstracts or a status report to January 28, 2020. Counsel for the Town of Mammoth filed

                                                   31
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 32 of 62



      a status report on January 24, 2020 informing the Special Master that the Town had
 1
 2    reached agreement with certain objectors and believed the other objectors would agree
 3
      as well. A status conference was held on February 4, 2020, at which counsel for certain
 4
      objectors requested additional information from Mammoth or expressed concern about
 5
 6    the quantity and priority date of the water rights claimed. Status reports were filed on

 7    February 21, 2020, March 26, 2020, and May 28, 2020. On July 22, 2020, the Special
 8
      Master ordered either the Town of Mammoth to file stipulated abstracts for proposed
 9
      water rights by September 4, 2020 or the parties to file initial disclosure statements by
10
11    September 18, 2020. An agreement was not reached. Initial disclosures were made in

12    September 2020. A telephonic scheduling conference was held on September 25, 2020,
13
      at which the Special Master set the close of discovery as March 15, 2021. Dispositive
14
      motions are due May 3, 2021. Trial is set to begin on August 2, 2021.
15
16           L.     Contested Case No. W1-11-2805 “In re State Land Department – Paul
                    L. Sale Investment Co.”
17
18           This contested case was initiated on June 24, 2019. According to ADWR's

19    records the landowner is ASLD, and the current lessee of the land is SRP. In the Order
20
      to Initiate Contested Case, the Special Master directed SRP to file a status report
21
      by October 18, 2019 "with respect to its claims for water rights, the status of
22
23    assignments of the Statement of Claimant, and the ownership of the water right." Order
24    at 4. A status conference was held on November 1, 2019, at which SRP informed the
25
      Special Master that it intended to file a new statement of claim under the Water Rights
26
27    Registration Act and then a new or amended statement of claimant for rights to irrigate

28    20 acres, plus stockwatering and wildlife uses. The Special Master ordered SRP make

      the filing under the Water Rights Registration Act by January 30, 2020, and to file
                                                  32
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 33 of 62



      stipulated abstracts or a status report by March 2, 2020. SRP submitted its WRRA filing
 1
 2    to ADWR on January 30, 2020 and provided additional information which ADWR
 3
      requested on February 21, 2020.
 4
             SRP and ASLD filed a Joint Status Report on March 2, 2020, informing the court
 5
 6    that the place of use and the point of diversion are located on state trust land, and

 7    therefore SRP will assign the WRRA filing to ASLD, and ASLD will file a statement of
 8
      claimant. On July 2, 2020, ASLD and SRP filed a Joint Status Report and Request for
 9
      Extension of Time to File Stipulated Abstracts, informing the court that ASLD would
10
11    file its request for assignment and new statement of claimant on July 2, 2020, and

12    requesting additional time until August 31, 2020 to negotiate with the objectors and file
13
      a stipulation and abstracts. On July 9, 2020, the Special Master ordered SRP and ASLD
14
      to file stipulated abstracts by August 31, 2020. On August 31, 2020, ASLD and SRP
15
16    filed a joint status report informing the court that no stipulated agreement had yet been
17
      reached, requesting summary adjudication of the de minimis stockwatering claim at
18
      issue, and requesting a status conference be set to address the irrigation claim. A status
19
20    conference was held on October 2, 2020, at which the Special Master ordered ADWR to

21    file an amended WFR 114-01-CCD-010 by April 9, 2021.
22
             M.     Contested Case No. W1-11-3107 “In re Paul L. Sale Investment Co.”
23
             This case was initiated on May 6, 2019. An initial scheduling conference was
24
25    held on June 18, 2019. On October 18, 2019, counsel for SRP filed a status report which

26    explained that there are two parcels of land for which water rights are at issues in this
27
      case, and that each of these parcels is part of the San Pedro River Preserve which SRP
28
      operates for habitat purposes. SRP explained that it will pursue irrigation claims in this

                                                   33
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 34 of 62



      matter with the intention of having the irrigation rights changed to instream flow rights
 1
 2    through the severance and transfer process. SRP will also pursue claims for de minimis
 3
      small reservoir and domestic uses associated with one of the parcels. SRP attached
 4
      proposed abstracts for these uses to its status report.
 5
 6           A status conference was held on November 1, 2019 at which the Special Master

 7    directed SRP to file proposed abstracts for the irrigation uses by January 17, 2020, and
 8
      ADWR to file a report on the abstracts and maps submitted by SRP for the de minimis
 9
      uses by January 17, 2020. On January 17, 2020, ADWR filed its report on the proposed
10
11    abstracts and SRP filed its Second Status Report and Request for Extension of Time to

12    File Stipulated Abstracts. On March 17, 2020, SRP filed its Third Status Report and
13
      requested the court to set a scheduling conference in this matter. Initial disclosure
14
      statements were filed by May 4, 2020, and a telephonic scheduling conference was held
15
16    on May 12, 2020.
17
             N.     Contested Case No. W1-11-3320 “In re Geldmacher”
18
             This case was initiated on June 7, 2019, and an initial status conference was held
19
20    on July 18, 2019. On September 18, 2019, counsel for the San Carlos Apache Tribe

21    filed a Notice of Filing Historical Documents, attaching four historical documents
22
      which may be helpful to the case. On November 1, 2019, claimants filed a notice that
23
      instead of filing amendments and assignments, claimants filed a new statement of claim
24
25    and new statements of claimant that day. Also on November 1, 2019, claimants

26    provided proposed water rights abstracts to the parties. A status conference was held on
27
      December 11, 2019, at which time the amount of water claimed as compared to the
28
      amount of water use found in the WFR was discussed. Counsel for claimants discussed

                                                   34
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 35 of 62



      separating the land of others from that of the claimant, and counsel for the San Carlos
 1
 2    Apache Tribe agreed to file a report about users of water in the area. Counsel for the
 3
      Tribe filed their report on January 24, 2020, informing the Special Master that all the
 4
      relevant information of which counsel is aware is already in the record. Counsel for the
 5
 6    Tribe’s report also noted that counsel for claimants would be updating the proposed

 7    abstracts once they received information from ADWR related to the surface water filing
 8
      in November, and that counsel for the Tribe is still reviewing whether there is support
 9
      for the claimed priority date.
10
11            By Order dated February 27, 2020, the Special Master directed ADWR to file a

12    report on the status of the statements of claimant filed on November 1, 2019 and
13
      scheduled a status conference for May 19, 2020. On March 20, 2020, ADWR filed a
14
      report informing the court that the statement of claim and statement of claimant filed
15
16    were each processed and assigned filing numbers. At the May 19, 2020 status
17
      conference, counsel for claimants requested that the case be stayed due to unresolved
18
      issues related to priority date and quantification. By order dated May 26, 2020, the
19
20    Special Master granted a limited stay until the resolution of the St. David Irrigation

21    District case (W1-11-1675), and issued a case management order, with initial disclosure
22
      statements due May 17, 2021, and an evidentiary hearing set for March 14, 2022.
23
             O.     Contested Case No. W1-11-3321 “In re Aravaipa Farm, LLC”
24
             This contested case was initiated on June 7, 2019, and an initial status conference
25
26    was held on July 18, 2019. On September 18, 2019, counsel for the San Carlos Apache
27
      Tribe filed a Notice of Filing Historical Documents, attaching four historical documents
28
      which were filed in W1-11-3320, and which may be helpful to the case. Claimants filed


                                                  35
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 36 of 62



      amended statements of claimant on November 1, 2019. A status conference was held on
 1
 2    December 11, 2019, at which the Special Master directed counsel for the claimants to
 3
      file stipulated abstracts or a status report by January 24, 2020. Counsel for claimants
 4
      filed their status report on January 23, 2020, informing the Special Master that efforts
 5
 6    toward settlement were ongoing. A telephonic status conference was held on May 1,

 7    2020, during which counsel for the claimants moved to stay the case until the
 8
      quantification issue in the St. David Irrigation District case is resolved. On May 26,
 9
      2020, the Special Master filed her Order Granting a Limited Stay and Case Management
10
11    Order, staying this contested case until after the conclusion of the hearing to determine

12    the method for quantifying appropriative water used for irrigation in In re St. David
13
      Irrigation District (W1-11-1675). Initial disclosure statements are due May 3, 2021,
14
      discovery is to be complete by October 1, 2021, and an evidentiary hearing is set for
15
16    January 31, 2022.
17
             P.     Contested Case No. W1-11-3324 “In re Joel William Rubin”
18
             This contested case was initiated on June 7, 2019, and an initial status conference
19
20    was held on July 18, 2019. A meeting was held among ADWR, claimants, and objectors

21    on August 20, 2019, and a Meeting Report was filed by ADWR on August 27, 2019. On
22
      February 18, 2020, SRP filed a status report indicating that the claimants and objectors
23
      participated in a conference call on January 21, 2020 and that proposed abstracts have
24
25    been circulated among the parties. On February 19, 2020, the Special Master entered an

26    order directing the parties to file stipulated abstracts by March 20, 2020, and suggested
27
      corrections to the abstract for de minimis domestic use by April 20, 2020. On April 20,
28
      2020, the San Carlos Apache Tribe filed a comment identifying a discrepancy between

                                                  36
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 37 of 62



      the basis of right listed in the abstract and ADWR’s findings in the WFR related to the
 1
 2    basis of right. A status conference was held May 5, 2020, and a scheduling conference
 3
      was held on July 13, 2020. Claimants did not appear at these conferences. A
 4
      supplemental scheduling conference was held on July 24, 2020, at which counsel for the
 5
 6    Tribe offered to provide claimants with historical documents to assist in preparing draft

 7    abstracts. These documents were provided on July 31, 2020.
 8
            At the July 24, 2020 supplemental scheduling conference, the Special Master set a
 9
      schedule for the case, in the event settlement is not reached. The parties filed their initial
10
11    disclosure statements by October 5, 2020. Discovery has closed and no dispositive

12    motions have been filed. Trial is set for April 5, 2021.
13
             Q.     Contested Case No. W1-11-3394 “In re W. H. Claridge”
14
             This contested case was initiated on July 3, 2019, and an initial status conference
15
16    was held on this matter on August 7, 2019. Meetings among the claimant, objectors and
17
      ADWR were held on September 18, 2019 and January 8, 2020. ADWR filed meeting
18
      reports on September 25, 2019 and January 15, 2020. A third meeting was held on May
19
20    12, 2020. Claimant Mr. Larson filed assignment and amendment forms with ADWR

21    prior to the meeting and provided proposed abstracts for the parties’ consideration on
22
      May 11, 2020. A scheduling conference was held on July 20, 2020, at which the parties
23
      discussed the use of water for remediation of environmental contamination caused by
24
25    previous mining on the land, and the possible need for an amended WFR to address this

26    use. ADWR filed an amended WFR on November 2, 2020.
27
      ///
28
      ///

                                                   37
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 38 of 62



             R.     Contested Case No. W1-11-3385 “In re Elizabeth Hilliard”
 1
 2           This contested case was initiated on August 6, 2019, and an initial status
 3
      conference was held on September 12, 2019. A meeting among the claimants, objectors
 4
      and ADWR was held on October 2, 2019 and ADWR filed its meeting report on
 5
 6    October 8, 2019. A second meeting was set for February 11, 2019, but ADWR

 7    cancelled the meeting at the claimants’ request, who informed ADWR that there was
 8
      “some disagreement amongst family members about how to proceed and that they are
 9
      not ready for a second meeting.” Meeting Report at 2. A status conference was held on
10
11    February 20, 2020, after which the Special Master ordered the claimant to file a status

12    report regarding his efforts to located information regarding the use of water on the
13
      property prior to 1919. Minute Entry filed February 26, 2020. Claimant filed his status
14
      report on April 21, 2020. In an order filed April 23, 2020, the Special Master ordered
15
16    claimant to obtain copies of certain documents related to homesteading on the property
17
      and to provide those documents to the objectors in this contested case. Order filed April
18
      23, 2020 at 2. On September 30, 2020, BHP Copper filed a status report detailing
19
20    claimant’s efforts to obtain historical documents. A status conference was held on

21    November 13, 2020, in which the Special Master ordered counsel for BHP Copper to
22
      file abstracts by January 12, 2021. On January 11, 2021, BHP Copper filed a status
23
      report and request for extension of time for filing proposed abstracts. On January 14,
24
25    2021, the Special Master granted the request for extension of time, and ordered that

26    proposed abstracts be filed by April 12, 2021.
27
      ///
28
      ///

                                                  38
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 39 of 62



             S.     Contested Case No. W1-11-3386 “In re Rueben and Delta Bryce”
 1
 2           This contested case was initiated on August 7, 2019 and an initial status
 3
      conference was held on September 12, 2019. On September 26, 2019, ADWR filed two
 4
      maps for use during a meeting among claimants, objectors and ADWR. The meeting
 5
 6    was held on October 2, 2019, and ADWR filed its meeting report on October 8, 2019. A

 7    second meeting was set for February 11, 2019, but ADWR cancelled the meeting at the
 8
      claimants’ request, who informed ADWR that there was “some disagreement amongst
 9
      family members about how to proceed and that they are not ready for a second
10
11    meeting.” Meeting Report at 2. A status conference was held May 5, 2020, at which the

12    Special Master ordered the claimants to provide copies of documents regarding the
13
      location of their well to ADWR by June 5, 2020. The Special Master also directed
14
      ADWR to review these documents, determine whether the well is inside or outside of
15
16    the subflow zone, and issue a new map for this case by July 6, 2020. The claimants
17
      provided documentation, and ADWR filed a new map on July 6, 2020, noting that the
18
      well is within the subflow zone. A meeting among the claimants, objectors, and ADWR
19
20    was held on July 28, 2020, at which claimants agreed to file a statement of claim with

21    ADWR and to circulate proposed abstracts to the objectors by the beginning of
22
      September 2020. By order filed August 17, 2020, the Special Mastered ordered that if
23
      stipulated abstracts are not filed by October 30, 2020, a telephonic scheduling
24
25    conference would be held on November 6, 2020. On October 30, 2020, the parties filed

26    a Stipulation, Withdrawal of Objections, and Request that the Special Master Approve
27
      Proposed Water Right Abstracts for WFR 115-05-AC-007. The proposed abstracts were
28
      approved by order dated November 6, 2020.

                                                 39
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 40 of 62



             T.     Contested Case No. W1-11-3395 “In re Karen C. LeCount”
 1
 2           This contested case was initiated on July 30, 2019 and an initial status conference
 3
      was held on September 12, 2019. Meetings among the claimants, objectors and ADWR
 4
      were held on October 3, 2019 and January 7, 2020. ADWR filed its meeting reports on
 5
 6    October 8, 2019 and January 14, 2020. As of the second meeting, the claimants were

 7    working to sort out their claims and the related filings. A third meeting was held on
 8
      May 12, 2020. ADWR’s meeting report filed on May 19, 2020 noted that there was
 9
      confusion about which statements of claim and statements of claimant apply to this
10
11    case. The meeting report indicated that the claimants would review documentation to

12    sort this out. In June 2020, claimants provided objectors with proposed abstracts and
13
      information about the water use on the land. On February 10, 2021, the Special Master
14
      filed an order setting a telephonic status conference for March 5, 2021.
15
16           U.     Contested Case No. W1-11-3397 “In re Whiting Ranches”
                    Contested Case No. W1-11-0245 “In re Town of Huachuca City”
17
18           Contested case W1-11-3397, In re Whiting Ranches, was initiated on August 7,

19    2019 and an initial status conference was held on September 12, 2019. The Special
20
      Master’s order initiating the case on August 7, 2019 attached proposed abstracts, on
21
      which ADWR filed comments on August 30, 2019.
22
23           On January 10, 2020, claimants filed their Response to the Arizona Department
24    of Water Resources’ Comments on Proposed Abstracts and Response to Various Issues
25
      Raised in the Court’s Minute Entry Filed on September 24, 2019, Including a List of
26
27    Additional Watershed File Reports and Statements of Claimant. Also on January 10,

28    2020, claimants filed assignment, amendment, and statement of claimant documents


                                                  40
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 41 of 62



      with ADWR for various stockpond and stockwatering claims. On January 13, 2020, an
 1
 2    additional amendment to a statement of claimant was filed.
 3
             A status conference was held on January 15, 2020 at which consolidation with
 4
      Contested Case No. W1-11-0245, In re Town of Huachuca City was discussed. By
 5
 6    Minute Entry filed February 20, 2020, the Special Master ordered this case to be

 7    consolidated with Contested Case No. W1-11-0245.
 8
             On July 24, 2020, the Special Master approved a proposed water right for
 9
      Klondyke Cemetery Spring. It will be included in a Catalog of Proposed Water Rights.
10
11           Contested Case W1-11-0245, In re Town of Huachuca City, was initiated on June

12    12, 2019 and a status conference was held on July 17, 2019. The Town of Huachuca
13
      City filed a status report on October 15, 2019, and a status conference was held on
14
      January 15, 2020, at which time the case was consolidated with In re Whiting Ranches,
15
16    Contested Case No. W1-11-3397.
17
             By order dated April 9, 2020, the Special Master directed the parties to file
18
      partial initial disclosure statements stating “(1) the parties’ respective statements of the
19
20    issue(s) that should be designated as an Issue of Broad Legal Importance under § 12.00

21    Rules for Proceedings before the Special Master and (2) the legal theories relating to
22
      their statements of the issue(s) to be designated” by May 1, 2020. Order at 1. A status
23
      conference was held on May 28, 2020. On June 18, 2020, the Special Master filed a
24
25    Notice of Designation of Issues of Broad Legal Importance, designating the following

26    issues of board legal importance:
27
             1. Is the process set out in the 1919 Arizona Surface Water Code and
28              subsequent versions of that statute the exclusive method for a well
                owner who has filed a statement of claimant under A.R.S §45-254to
                obtain an appropriative water right in Arizona for water pumped from
                                                   41
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 42 of 62



                  a well located in the subflow zone with a priority date after June 12,
 1
                  1919?
 2
             2. Does the adjudication court have equitable powers to decree an
 3
                equitable water right for a claimant who began withdrawing water
 4              from a well located in the subflow zone after June 12, 1919, but did
                not comply with the 1919 Arizona Surface Water Code and subsequent
 5              versions of that statute?
 6
      Notice at 4. On June 25, 2020, SRP filed a Motion for Clarification with regard to the
 7
      Notice of Designation of Issues of Broad Legal Importance. Oral argument was held on
 8
 9    the motion on July 22, 2020. Responses addressing the merits of the designated issues
10
      were filed by January 11, 2021 and replies were filed by February 12, 2021. Oral
11
      argument on the issues of broad legal importance was held on February 26, 2021.
12
13           On January 22, 2021, SRP filed a Motion to Vacate Tentative Trial Date,

14    requesting that the court decide the issues of broad legal importance prior to deciding
15
      how and whether to proceed with trial. A telephonic conference was held on February 1,
16
      2021 to address SRP’s motion. The trial date remains tentatively set for April 26, 2021.
17
18           V.      Contested Case No. W1-11-2803 “In re R.L.D. Irrevocable Trust”

19           This contested case was initiated on October 18, 2019. A status conference was
20
      held on November 13, 2019. A Status Report was filed by the claimant, Peoples
21
      Properties LLC, on February 5, 2020. On April 30, 2020, claimants filed a Status Report
22
23    and Motion to Stay, requesting that the case be stayed until the quantification issue is
24    resolved in the St. David Irrigation District case, W1-11-1675. On May 26, 2020, the
25
      Special Master filed an Order Granting a Limited Stay and Case Management Order,
26
27    staying the case until completion of the hearing set in the St. David Irrigation District

28    case to determine the methodology for quantifying appropriative water for irrigation,

      and setting a schedule for the case, including ordering the parties to file initial
                                                    42
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 43 of 62



      disclosure statements by April 23, 2021 and setting a hearing for November 1, 2021.
 1
 2           W.     Contested Case No. W1-11-3374 “In re Kaibab Industries – Stock”
 3
             This contested case was initiated on October 28, 2019 and a status conference
 4
      was held on January 15, 2020. At the status conference, claimant Ms. Magoffin
 5
 6    indicated she had filed an additional statement of claimant with ADWR. The court will

 7    not take any further action in this matter until that statement of claimant is made
 8
      available as part of ADWR’s public records. On April 20, 2020, the Special Master
 9
      ordered the claimant to file by June 22, 2020 an amendment to statement of claimant
10
11    which identifies the purpose and specific place of use of water. The Special Master also

12    ordered ADWR to file by June 22, 2020 a report identifying the location of the stock
13
      pond in the WFR and analyzing its size and volume. ADWR filed its report on June 22,
14
      2020. On August 13, 2020, the Special Master filed an Order Setting Date for Suggested
15
16    Corrections of Proposed Water Right, attaching an abstract for proposed water right,
17
      and ordering proposed corrections to the abstract to be filed by October 15, 2020. No
18
      suggested corrections were filed. The Special Master approved the abstract by order
19
20    dated January 11, 2021.

21           X.     Contested Case No. W1-11-3207 “In re John and Mary Lou Smith”
22
             This contested case was initiated on October 30, 2019. On December 12, 2019,
23
      the Special Master consolidated Contested Cases W1-11-3208 (In re ASARCO - Arizona
24
25    Game and Fish Commission) and W1-11-3209 (In re ASLD – Smith) under this case. A

26    status conference was held on December 12, 2019. Arizona Game and Fish Commission
27
      has filed three status reports and requests for extension of time to file stipulated
28
      abstracts. By order dated July 20, 2020, the Special Master directed the Arizona Game

                                                   43
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 44 of 62



      and Fish Commission to file stipulated abstracts by September 20, 2020. The Arizona
 1
 2    Game and Fish Commission filed a status report on September 18, 2020 and filed a
 3
      Stipulation, Withdrawal of Objections, and Request to Approve Abstracts on October
 4
      15, 2021. On October 20, 2020, the Special Master entered an Order on Stipulation,
 5
 6    Withdrawal of Objections, and Request to Approve Abstracts, approving the abstracts

 7    and including them in the Catalog of Proposed Water Rights.
 8
             Y.     Contested Case No. W1-11-3114 “In re Robert J. and Nancy J.
 9                  Farrier”
10
             This contested case was initiated on November 20, 2019 and a status conference
11
      was held on February 4, 2020. Claimant was ordered to file an amended statement of
12
13    claimant by March 9, 2020, but did not. A telephonic scheduling conference was held

14    on May 14, 2020, at which claimant did not appear. On June 1, 2020, the Special Master
15
      filed an Order to Show Cause directing claimants to appear and provide reasons their
16
      statement of claimant should not be dismissed. A hearing was held on July 13, 2020 at
17
18    which the claimant did appear. The Special Master ordered the claimant to provide the

19    court with an amended statement of claimant within 30 days. On September 5, 2020,
20
      Claimant filed amended Statement of Claimant.
21
             A status conference was held on January 22, 2021, at which the Special Master
22
23    ordered that the contested case will be stayed pending a ruling on the two designated
24    issues of broad legal importance in the Town of Huachuca City contested case. The
25
      Special Master further ordered that, “[a]fter the stay is lifted, an Order to Show Cause
26
27    will issue with a time set for a telephonic hearing. . . . If Mr. or Mrs. Farrier do not

28    appear at the Order to Show Cause hearing, the claims for water rights in this case will

      be dismissed.” Minute Entry filed January 27, 2021.
                                                    44
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 45 of 62



             Z.       Contested Case No. W1-11-3239 “In re Manuela Franco”
 1
 2           This contested case was initiated on December 16, 2019. A status conference was
 3
      held on February 4, 2020. A meeting among claimants, objectors and ADWR was held
 4
      on June 9, 2020. Claimants prepared and distributed a draft abstract on July 15, 2020,
 5
 6    and a status conference was held on August 28, 2020. ADWR facilitated a meeting

 7    among the claimants and objectors on September 28, 2020, at which the parties
 8
      discussed a settlement proposal brought forward by SRP. The Tribe’s attorneys filed a
 9
      report with the court on October 30, 2020, detailing the parties’ settlement efforts. A
10
11    status conference was held on January 22, 2021, at which ADWR was ordered to

12    prepare a map of the land at issue by March 12, 2021. In a minute entry filed January
13
      29, 2021, the Special Master set out the steps to be taken in reaching a settlement in this
14
      case, namely:
15
16           1. An assignment of Statement of Claimant 39-12960 must be signed and filed
17
      with ADWR.
18
             2.   A map of the irrigated land must be prepared including GPS coordinates of
19
20    the corners of the irrigated land.

21           3.       The completed map must be provided to the parties.
22
             4.       A stipulation must be signed by the parties and filed with the court.
23
       The Special Master went on to order that “[i]f a Proposed Form of Stipulation along
24
25    with abstracts and a map is not filed by May 3, 2021, then it will be assumed that the

26    parties could not or did not want to settle the objections to proposed water rights.”
27
      Minute Entry filed January 29, 2021 at 3. If a settlement is not reached, disclosure
28
      statements will be due on July 16, 2021, discovery will close December 6, 2021, and

                                                    45
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 46 of 62



      trial will be set for February 21, 2022. Id.
 1
 2           AA.    Contested Case No. W1-11-3246 “In re Clarence R. Miller”
 3
             This case was initiated on December 19, 2019 and a status conference was held
 4
      on February 4, 2020. Claimants filed a status report on December 17, 2020 detailing
 5
 6    Claimants’ efforts toward achieving a stipulation in this contested case. By order filed

 7    December 23, 2020, the Special Master directed that if “Claimants are able to resolve
 8
      the remaining issues, they shall file stipulated abstracts by March 12, 2021. In the
 9
      absence of timely filed stipulated abstracts, a telephonic scheduling conference shall be
10
11    held on March 22, 2021 at 1:30 p.m.” Order Granting Extension of Time to File

12    Stipulated Abstracts at 2.
13
             BB.    Contested Case No. W1-11-2394 “In re Magma Copper Company”
14
             This case was initiated on December 20, 2019 and a status conference was held
15
16    on February 4, 2020. On May 29, 2020, Swift Current Land & Cattle, LLC and
17
      Resolution Copper Mining LLC (“Resolution Copper”) filed a Status Report and
18
      Request for Stay, requesting that, as the new owner of the property at issue, Resolution
19
20    Copper be substituted for Swift Current Land & Cattle LLC as the claimant in this case.

21    The Status Report and Request for Stay also informed the court that this case includes
22
      an artesian well, and requested a stay “at least until such time as it is determined that
23
      flowing wells discharging water from ‘chemically closed systems’ should be included in
24
25    the adjudication process.” Status Report and Request for Stay at 5. The Special Master

26    denied the request for stay on August 31, 2020. On September 30, 2020 Resolution
27
      Copper filed a status report which included a proposed schedule for resolving this
28
      contested case. A status conference was held on October 2, 2020, during which the

                                                     46
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 47 of 62



      Special Master ordered “that by December 30, 2020, Resolution Copper Mining, LLC
 1
 2    shall file a comprehensive report outlining its claims with attached draft statements of
 3
      claimant.” Minute Entry filed October 12, 2020 at 2. On December 30, 2020, Resolution
 4
      Copper filed its report, stating that it would pursue statements of claimant 39-003163,
 5
 6    39-005227, and 39-005234 in this contested case. Status Report at 1-2. Resolution

 7    Copper also stated that it “claims the right to use Monitoring Wells 7BWPZ (No. 55-
 8
      225453), 7BOW (No. 55-225451), and 7BEPZ (No. 55-225453), but because there is no
 9
      consumptive use of water, these wells should not be subject to the contested case.” Id. at
10
11    2. Resolution Copper also requested time to file expert reports on “the maximum flow

12    rate and the annual volume of water use to be added to the draft amendment to
13
      Statement of Claimant No. 39-003163” and “showing the water flowing from the Well
14
      No. 55-624632, is not surface water or subflow of the San Pedro River.” Id. at 6. A
15
16    status conference was held January 15, 2021.
17
             CC.    Contested Case No. W1-11-3406 “In re ASLD – Carl C. Anderson
18                  Sr.”

19           This contested case was initiated on January 9, 2020. On April 17, 2020, ASLD
20
      and Bar Seven Cattle Company, LLC filed a Joint Report Regarding Ownership of the
21
      Potential Water Rights regarding ownership issues, concluding that potential water
22
23    rights 115-06-004-SW001 and 115-06-004-SP00l are owned by the State of Arizona.
24    On June 19, 2020 ASLD filed a Status Report informing the court that Bar Seven Cattle
25
      Company, LLC’s grazing lease had been renewed. On September 8, 2020, ASLD gave
26
27    notice that it submitted proposed abstracts for two de minimis water rights to ADWR.

28    On October 21, 2020 ADWR filed its report on these abstracts. On November 12, 2020,

      the Special Master entered an order directing that any suggested corrections to the
                                                  47
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 48 of 62



      proposed abstracts be filed by January 11, 2021. On January 21, 2021, the Special
 1
 2    Master entered a Corrected Order Approving Proposed Water Right Abstracts,
 3
      approving the two abstracts and including them in a Partial Catalog of Water Rights.
 4
             DD.    Contested Case No. W1-11-3429 “In re ASLD – Anderson
 5                  Development”
 6
             This contested case was initiated on January 7, 2020. On February 10, 2020,
 7
      ASLD filed a Land Ownership Report. On April 17, 2020, ASLD, Bar Seven Cattle
 8
 9    Company, LLC, and Bonita Cattle LLC filed a Joint Report Regarding Ownership of
10
      the Potential Water Rights regarding ownership issues, concluding that the State of
11
      Arizona owns the potential water rights for stockwatering except potential water rights
12
13    SW001, SW002, SW004, and SW023 (which are owned by the lessee) and owns the

14    potential water rights for stock ponds except for SP001 (which is owned by the lessee).
15
      On June 19, 2020 ASLD filed a Status Report informing the court that Bar Seven Cattle
16
      Company, LLC’s grazing lease had been renewed. On September 8, 2020, ASLD gave
17
18    notice that it submitted proposed abstracts for de minimis water rights to ADWR. On

19    November 9, 2020 ADWR filed its report on these abstracts. On December 17, 2020,
20
      the Special Master entered an order directing that any suggested corrections to the
21
      proposed abstracts be filed by February 19, 2021. ASLD, SRP and the Tribe each filed
22
23    suggested corrections on February 19, 2021. The Special Master has not yet acted on
24    these suggestions.
25
             EE. Contested Case No. W1-11-2401 “In re Mercer Group of Cases”
26
27           This contested case was once consolidated with In re Sands, W1-11-19, a

28    contested case which is currently stayed. By order dated May 11, 2020 the Special

      Master vacated the stay with respect to this consolidated case. On July 6, 2020, ADWR
                                                 48
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 49 of 62



      filed a report commenting on draft proposed abstracts for this case. A status conference
 1
 2    was held on July 13, 2020. ASLD and its lessees, Sombrero Butte Cattle, LLC and
 3
      Mercer Ranch Holdings, LLC, filed a Joint Report Regarding Ownership of Potential
 4
      Water Rights on August 3, 2020. On August 31, 2020 ADWR filed a supplemental
 5
 6    report regarding points of diversion and places of use for the stockwatering uses in the

 7    draft proposed abstracts. On December 18, 2020, the Mercer claimants filed a Notice of
 8
      Filing Statements of Claimant and Status Report on WFR 113-05-005-DM001.
 9
             On November 16, 18, and 20, 2020, the Special Master entered orders attaching
10
11    proposed de minimis water rights abstracts and setting dates by which any suggested

12    corrections to the proposed abstracts are to be filed. ASLD, Mercer Claimants, and the
13
      Tribe each filed suggested corrections to various proposed abstracts. On February 18,
14
      19, and 22, 2021, the Special Master entered orders approving certain proposed
15
16    abstracts and including them in a Catalog of Proposed Water Rights.
17
             On February 23, 2021, the Special Master filed an Order for ADWR Report
18
      Regarding Mapping of De Minimis Water Uses, stating that “[p]roposed corrections
19
20    were received from the parties for draft abstracts that raise issues related to the maps

21    prepared by Arizona Department of Water Resources of either the points of diversion or
22
      places of use.” Order at 2. The Special Master directed ADWR to review the
23
      information provided in the August 2020 joint report and file a report and any necessary
24
25    maps to respond to the Mercer claimants’ positions explained in the suggested

26    corrections by March 26, 2021.
27
      ///
28
      ///

                                                  49
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 50 of 62



              FF.   Contested Case No. W1-11-3325 “In re SLD – Magoffin I”
 1
                    Contested Case No. W1-11-3338 “In re SLD – Magoffin II”
 2                  Contested Case No. W1-11-3407 “In re SLD – Magoffin III”
 3
              These contested cases were initiated on March 11 and 12, 2020. ADWR
 4
      reviewed draft proposed abstracts attached to the case initiation orders and filed reports
 5
 6    on the abstracts on June 5, 2020. On July 2, 2020, ASLD and lessees filed a joint report

 7    in each case regarding ownership of the proposed water rights. By orders dated July 24,
 8
      2020, the Special Master directed ADWR to file maps for potential water rights in the
 9
      cases by August 28, 2020. ADWR filed the maps in each of these cases on August 28,
10
11    2020.

12                  1. Contested Case No. W1-11-3325 “In re SLD – Magoffin I”
13
              On September 18, 2020, the Special Master issued proposed abstracts for
14
      stockwatering and stockponds in Contested Case No. W1-11-3325 and directed the
15
16    parties to file any suggested corrections by November 20, 2020. The Special Master
17
      issued corrected abstracts on December 3, 2020 and set a new deadline of February 3,
18
      2021 for suggested corrections. On December 10, 2020, ASLD and its lessee filed an
19
20    Amended Joint Report Regarding Ownership of the Potential Water Rights.

21                  2. Contested Case No. W1-11-3338 “In re SLD – Magoffin II”
22
              On September 16, 2020, the Special Master issued proposed abstracts for
23
      stockwatering and stockponds in Contested Case No. W1-11-3338 and directed the
24
25    parties to file any suggested corrections by November 16, 2020. The Tribe filed its

26    Suggested Correction to Draft Abstract for WFR 115-05-015-SW004 on November 16,
27
      2020. After receiving extensions of time in which to file, SRP and ASLD each filed
28
      suggested corrections to the proposed abstracts on December 16, 2020. On December

                                                  50
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 51 of 62



      23, 2020, the Special Master issued an Order Approving Proposed Water Right
 1
 2    Abstracts, approving 10 abstracts for de minimis rights and including these abstracts in a
 3
      Catalog of Water Rights.
 4
                    3. Contested Case No. W1-11-3407 “In re SLD – Magoffin III”
 5
 6           On September 18, 2020, the Special Master issued proposed abstracts for

 7    stockwatering and stockponds in Contested Case No. W1-11-3407 and directed the
 8
      parties to file any suggested corrections by November 20, 2020. After receiving
 9
      extensions of time in which to file, SRP filed suggested corrections to the proposed
10
11    abstracts on December 18, 2020, and ASLD filed suggested corrections on December

12    21, 2020. On January 11, 2021, the Special Master issued an Order Approving Proposed
13
      Water Right Abstracts, approving 14 abstracts for de minimis stockwatering and
14
      stockpond rights and including these abstracts in a Partial Catalog of Water Rights.
15
16           GG. Contested Case No. W1-11-2697 “In re Hope Iselin Jones”
17
             This case was initiated on June 4, 2020 and a status conference was held on
18
      August 10, 2020. By Minute Entry filed August 17, 2020 the Special Master ordered the
19
20    claimant to file stipulated abstracts or a status report by January 15, 2021.

21           On January 5, 2021, the claimant filed a Status Report informing the court that
22
      the claimant anticipated either filing amendments to existing claims or new claims, and
23
      requesting the contested case be continued until historical documents supporting the
24
25    claims could be received from the National Archives. On January 21, 2021, the Special

26    Master filed an Order to File Stipulated Abstracts or Status Report, granting a
27
      continuance until July 23, 2021, and requiring the claimant to file a status report or
28
      stipulated abstracts by that date. Order at 2.

                                                   51
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 52 of 62



             HH.     Contested Case No. W1-11-2713 “In re Hope Iselin Jones IV”
 1
 2           This case was initiated on June 8, 2020 and a status conference was held on
 3
      August 10, 2020. By Minute Entry filed August 17, 2020 the Special Master ordered the
 4
      claimant to file stipulated abstracts or a status report by January 15, 2021. On January
 5
 6    15, 2021, claimant filed a Status Report and Request to Assign PWR 113-12-DBC-023-

 7    SW001, disclaiming certain claims which claimant believes were included in the WFR
 8
      in error and requesting ADWR assign a potential water right number for a
 9
      stockwatering use not given a number in the WFR. On February 1, 2021, the Tribe filed
10
11    its response to the claimant’s request for the assignment of a potential water right for

12    stockwatering, arguing that summary procedures would be inappropriate in this case,
13
      due to the WFR’s statement that no stockwatering use was found on the land at issue.
14
             II.    Contested Case No. W1-11-2662 “In re Hope Iselin Jones II”
15
16           This case was initiated on June 5, 2020, and on August 3, 2020 ADWR filed a
17
      report regarding the draft proposed abstracts for the case. A status conference was held
18
      on August 10, 2020. By order dated August 12, 2020 the Special Master issued
19
20    proposed abstracts for stockpond and stockwatering uses in Contested Case W1-11-

21    2662 and ordered that suggested corrections to the proposed abstracts be filed by
22
      October 15, 2020. SRP filed suggested corrections, and the Special Master issued an
23
      Order Approving Proposed Water Right Abstracts on October 20, 2020, approving five
24
25    water right abstracts and including them in a Catalog of Water Rights.

26           JJ.    Contested Case No. W1-11-2686 “In re Hope I. Jones III”
27
             This case was initiated on June 5, 2020, and on August 3, 2020 ADWR filed a
28
      report regarding the draft proposed abstracts for the case. A status conference was held

                                                  52
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 53 of 62



      on August 10, 2020. By order dated August 12, 2020 the Special Master issued
 1
 2    proposed abstracts for stockpond and stockwatering uses in Contested Case W1-11-
 3
      2686 and ordered that suggested corrections to the proposed abstracts be filed by
 4
      October 15, 2020. On October 15, 2020, SRP filed suggested corrections to the
 5
 6    proposed abstract. On January 11, 2021, the Special Master filed an Order Approving

 7    Proposed Water Right Abstract, approving the one abstract and including it in a Partial
 8
      Catalog of Water Rights.
 9
             KK. Contested Case No. W1-11-2666 “In re ASLD – Estate of Hope Iselin
10
                 Jones”
11
             This case was initiated on June 5, 2020, and on August 3, 2020 ADWR filed a
12
13    report regarding the draft proposed abstracts for the case. A status conference was held

14    on August 10, 2020. By minute entry dated August 17, 2020, the Special Master ordered
15
      ASLD and its lessee, C-Spear LLC, to file a joint report regarding ownership of
16
      potential water rights by September 18, 2020. ASLD and C-Spear LLC filed their joint
17
18    report on September 18, 2020. By Order filed September 30, 2020, the Special Master

19    issued proposed abstracts for proposed water rights for stockponds and stockwatering
20
      uses and set a deadline of November 30, 2020 for suggested corrections. After receiving
21
      an extension of time, ASLD, SRP, C-Spear LLC, and the Tribe each filed suggested
22
23    corrections on January 14, 2021. On January 19, 2021, the Special Master issued an
24    Order Approving Proposed Water Right Abstracts and issued a corrected order on
25
      January 21, 2021, approving nine abstracts for de minimis stockponds and
26
27    stockwatering uses, and including the abstracts in a Partial Catalog of Water Rights.

28



                                                 53
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 54 of 62



             LL.    Contested Case No. W1-11-2590 “In re ASLD – Bingham Sacaton
 1
                    Ranch I”
 2
             This contested case was initiated on May 5, 2020. On July 6, 2020 ADWR filed a
 3
 4    report on draft abstracts and maps for the potential water rights. A status conference was

 5    held on July 13, 2020. On August 31, 2020, the Special Master filed an Order Setting
 6
      Date for Suggested Corrections of Proposed Water Rights and Order Setting Date for
 7
      Filing Statement of Claimant, issuing proposed abstracts for stockpond and
 8
 9    stockwatering purposes, setting a deadline of October 30, 2020 for suggested

10    corrections to the abstracts, and requiring the claimant to file a statement of claimant by
11
      September 30, 2020. On September 18, 2020, ASLD, on behalf of its lessee, Jim
12
      Bingham, filed a notice that Mr. Bingham intended to withdraw his claim related to
13
14    Proposed Water Right No. 113-09-019-SW001, and would therefore not be filing a
15    statement of claimant.
16
             On October 30, 2020, ASLD and SRP filed suggested corrections to the abstracts
17
18    issued on August 31, 2020. On November 10, 2020, the Special Master filed an Order

19    Requesting Maps, directing ADWR to “prepare and file maps showing the places of use
20
      and points of diversion for each of the 24 proposed water rights consistent with the
21
      attached abstracts by January 11, 2021.” Order Requesting Maps at 2. ADWR filed the
22
23    requested maps on January 11, 2021. On January 22, 2021, the Special Master entered

24    an Order Approving Proposed Water Right Abstracts, approving 24 abstracts and
25
      including them in a Catalog of Proposed Water Rights.
26
             MM. Contested Case No. W1-11-2603 “In re ASLD – Bingham Sacaton
27
                 Ranch II”
28
             This contested case was initiated on May 4, 2020. A status conference was held


                                                  54
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 55 of 62



      on July 13, 2020. On January 13, 2021, the Special Master filed an order issuing a
 1
 2    proposed abstract for a de minimis domestic water use, set a deadline of March 15, 2021
 3
      for suggested corrections to the abstract, attached a form to be used for the assignment
 4
      of one of the claims at issue, and set a status conference for February 12, 2021. On
 5
 6    January 27, 2021, ASLD filed notice that it intended to withdraw Statement of Claimant

 7    No. 39-7163 and would not pursue the related potential water rights. ASLD confirmed
 8
      that it would continue to pursue the domestic use claim.
 9
              At the February 12, 2021 Status Conference, the court ordered ASLD to file an
10
11    assignment of Statement of Claim 36-27331 and dismissed all potential water rights

12    identified in WFR 113-09-CB-008, other than the potential water right for domestic use.
13
             NN.    Contested Case No. W1-11-3367 “In re Magoffin II”
14
             This contested case was initiated on March 16, 2020. On May 18, 2020 ADWR
15
16    filed a map of the subject area. On February 8, 2021, the Special Master entered an
17
      order denying a motion to consolidate a certain claim in this case with In re Whiting
18
      Ranches, W1-11-3397. Order at 4. In the same order, the Special Master set a status
19
20    conference for March 5, 2021. Id.

21           OO. Contested Case No. W1-11-2712 “In re Carey R. Smith et al.”
22
             This contested case was initiated on June 8, 2020 and a telephonic status
23
      conference was held on August 10, 2020. On September 21, 2020, the Special Master
24
25    filed her Order to File a Map and Report, directing ADWR to file map by October 9,

26    2020 which compares the boundaries of the watershed file report at issue in this case
27
      and the land described in three deeds at issue. The Special Master also ordered ADWR
28
      to file a report by October 9, 2020 with recommendations regarding the classification of

                                                  55
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 56 of 62



      the potential water right identified in WFR 113-12-DBC-022, and what proposed water
 1
 2    right number should be used in a water right abstract for irrigation use on land within
 3
      the WFR at issue in the case. ADWR filed its report and maps on October 9, 2020. On
 4
      October 16, 2020, the Special Master entered an order dismissing this contested case,
 5
 6    finding that “there are no claimed water uses or potential water rights within the

 7    boundaries of Watershed File Report 113-12-DBC-022.” Order Dismissing Case at 2.
 8
             PP.    Contested Case No. W1-11-2710 “In re El Potrero”
 9
             This contested case was initiated on June 1, 2020. Status conferences have been
10
11    held on August 10, 2020 and November 6, 2020. On December 7, 2020, ADWR filed a

12    map showing the boundaries of the WFR at issue in this case in relation to water uses by
13
      two water users. On January 26, 2021, Claimant Sweetwater Center filed a Status
14
      Report. By Order dated February 22, 2021, the Special Master ordered Claimant to file
15
16    stipulated abstracts by August 13, 2021. Order Setting Telephonic Status Conference at
17
      2. If a stipulation is not reached, a status conference will be held on August 18, 2021. Id.
18
             QQ. Contested Case No. W1-11-2789 “In re H. Clifford and Carolyn
19               Dobson”
20
             This contested case was initiated on May 18, 2020. On July 13, 2020, the Nature
21
      Conservancy submitted to the court background information on the land at issue and a
22
23    map. A status conference was held on July 20, 2020. On November 16, 2020, the
24    Arizona Chapter of the Nature Conservancy filed a status report detailing the Nature
25
      Conservancy’s efforts in this matter and requesting “an additional 120 days to complete
26
27    its work with ADWR and to produce abstracts to which objectors may provide their

28    comments.” The Arizona Chapter of the Nature Conservancy’s Status Report at 3. On

      November 17, 2020, Claimants Hall, Jarvi, and H.C. Dobson Jr. Ranch Property, LLC
                                                  56
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 57 of 62



      filed a status report and requested that the case be continued until claimants able to
 1
 2    receive historical documents from the National Archives.
 3
             On December 18, 2020, H.C. Dobson Jr. Ranch Property, LLC filed a Motion to
 4
      Assign Stockwatering PWRs and File Proposed Abstracts, asking the court to assign
 5
 6    potential water right numbers for stockwatering uses which were not assigned potential

 7    water right numbers in the WFR. A status conference is set for March 11, 2021.
 8
             RR.    Contested Case No. W1-11-2619 “In re George and Nancy Muller”
 9
             This case was initiated on July 27, 2020. A meeting among the claimants,
10
11    objectors, and ADWR took place on November 6, 2020. Status conferences have been

12    held on September 25, 2020 and February 12, 2021. On February 12, 2021, the Special
13
      Master issued an order consolidating Contested Case No. W1-11-2618, In re Robert F.
14
      and Patsy Ruth Muller, with this contested case.
15
16           At the February 2021 status conference, the court ordered counsel for SRP to
17
      review an abstract prepared by the claimant, make proposed changes, distribute the
18
      abstract among the parties, and, if the parties agree, file the abstract by April 5, 2021.
19
20           SS.    Contested Case No. W1-11-2620 “In re Robert Floyd and Jerry
                    Hammond”
21
             This case was initiated on July 27, 2020 and a status conference was held on
22
23    September 25, 2020. Claimants failed to appear at the status conference, and also failed
24    to appear at an Order to Show Cause Hearing held on October 9, 2020. Due to the
25
      failure of the claimants to participate, the Special Master ordered that “Statements of
26
27    Claimant 39-12296, 39-12297, and 39-12298 are dismissed. No further action will be

28    taken with respect to Watershed File Report 113-09-CC-038.” Minute Entry filed

      October 15, 2020 at 2.
                                                   57
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 58 of 62



             TT.    Contested Case No. W1-11-2708 “In re Norman G. and Barbary Y.
 1
                    Crawford”
 2
             This case was initiated on July 10, 2020. On September 3, 2020, ADWR filed a
 3
 4    report and maps regarding the location of the well at issue in this case. A status

 5    conference was held on September 10, 2020, at which the Special Master ordered the
 6
      claimant to file stipulated abstracts or a status report by November 13, 2020. By order
 7
      dated October 28, 2020, the Special Master extended this deadline to March 12, 2021.
 8
 9           UU.    Contested Case No. W1-11-2709 “In re Jack K. Hughes et al.”
10
             This contested case was initiated on July 13, 2020, and a status conference was
11
      held on September 10, 2020. Due to the U.S. Bureau of Land Management’s failure to
12
13    appear at the initial status conference, the Special Master entered an Order to Show

14    Cause on September 16, 2020. Counsel for the Bureau of Land Management appeared
15
      at an Order to Show Cause Hearing on October 9, 2020. On November 9, 2020, the
16
      United States and ADWR filed a joint report regarding the United States’ instream flow
17
18    application at issue in this case. By order dated November 20, 2020, the Special Master

19    directed ADWR to provide a report giving information about the well listed in
20
      Statement of Claimant 39-18138 by January 29, 2021, and directed the Bureau of Land
21
      Management to file a status report by May 28, 2021. Order to File Reports at 3. ADWR
22
23    filed its report on January 21, 2021. By Order dated March 1, 2020, the Special Master
24    ordered that no further action will be taken in this contested case with regard to
25
      Statement of Claimant 39-18138.
26
27           VV.    Contested Case No. W1-11-2726 “In re David and Fay Gard”

28           This contested case was initiated on July 13, 2020, and a status conference was

      held on September 10, 2020. At the status conference, the Special Master directed
                                                  58
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 59 of 62



      Claimants the Quisenberrys to file a Statement of Claimant by October 12, 2020. The
 1
 2    Statement of Claimant was filed on October 18, 2020. A status conference was held on
 3
      January 22, 2021, and another status conference is set for July 23, 2021.
 4
             WW. Contested Case No. W1-11-2731 “In re Albert S. Duff”
 5
 6           This contested case was initiated on July 27, 2020. An initial status conference

 7    was held on September 25, 2020, at which the claimant failed to appear. An Order to
 8
      Show Cause was issued on September 29, 2020, and an Order to Show Cause Hearing
 9
      was held on October 9, 2020. The Claimant appeared at the Order to Show Cause
10
11    Hearing. The Special Master stated that she would schedule another hearing after the

12    Claimant files a statement of claimant. Minute Entry filed October 28, 2020 at 2.
13
             XX.    Contested Case No. W1-11-2784 “In re Hughey T. and Leah M.
14                  Stringer”
15
             This contested case was initiated on July 15, 2020. An initial status conference
16
      was held on September 10, 2020, at which the Special Master ordered Claimant
17
18    Sleeping Frog Farms, LLC to file stipulated abstracts or a status report by January 29,

19    2021. On January 26, 2021, Sleeping Frog Farms, LLC filed its status report, informing
20
      the court that it intends to file amended or new claims in this case. In addition, Claimant
21
      requested the court continue to the contested case until receives historical documents
22
23    from the National Archives. By order filed February 8, 2021, the Special Master ordered
24    Claimant to file stipulated abstracts or a status report by June 28, 2021.
25
             YY.    Contested Case No. W1-11-2783 “In re Reesor G. Woodling”
26
27           This contested case was initiated on August 10, 2020. A status conference was

28    held on October 23, 2020. At the status conference, the Special Master ordered

      Claimant Rogers Heaven Sent Ranch to file stipulated abstracts or a status report by
                                                  59
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 60 of 62



      March 23, 2021. Minute Entry filed October 30, 2020 at 2.
 1
 2           ZZ. Contested Case No. W1-11-2787 “In re ASLD – Woodling”
 3
             This contested case was initiated on August 10, 2020. A status conference was
 4
      held on October 23, 2020. At the Status Conference, the Special Master ordered ASLD
 5
 6    to file stipulated abstracts or a status report by April 5, 2021. Minute Entry filed

 7    November 2, 2020 at 2.
 8
             AAA. Contested Case No. W1-11-2413 “In re Arizona Water Company
 9                San Manuel System”
10
             This contested case was initiated on November 19, 2020 to adjudicate claims for
11
      municipal water use by the Arizona Water Company San Manuel System. An initial
12
13    status conference was held on December 18, 2020. Another status conference is set for

14    May 7, 2021.
15
             BBB. Contested Case No. W1-11-2670 “In re ASLD – Saguaro Juniper
16                Corporation”
17           On November 23, 2020, the Special Master filed her Order to Initiate Contested
18
      Case W1-11-2670. The Order attached proposed abstracts for stockponds and
19
20    stockwatering uses for ADWR’s review. On January 21, 2021, ADWR filed its report

21    on the draft abstracts and maps of the locations of potential water rights. The Special
22
      Master ordered that the “Arizona State Land Department and the lessees shall file a
23
      joint report by March 26, 2021 regarding the ownership of the claimed water rights and
24
25    comments on the report filed by the Arizona Department of Water Resources.” Order to

26    Initiate Contested Case at 4.
27
             CCC. Contested Case No. W1-11-2760 “In re ASLD Woodling II”
28
             On November 3, 2020, the Special Master entered an order initiating Contested

                                                   60
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 61 of 62



      Case W1-11-2670. The Order attached proposed abstracts for stockponds and
 1
 2    stockwatering uses for ADWR’s review. On January 8, 2021, ADWR filed its report on
 3
      the draft abstracts and maps of the locations of potential water rights. An initial status
 4
      conference is set for March 5, 2021.
 5
 6           DDD. Contested Case No. W1-11-2788 “In re Ernest S. and Martha
                  Phillips”
 7
             On September 11, 2020, the Special Master filed her Order Initiating Contested
 8
 9    Case W1-11-2788. The Special Master ordered that Claimant “Sleeping Frog Farms,
10
      LLC shall file a stipulated abstract for a water right for domestic use or, if the parties
11
      cannot reach an agreement. Sleeping Frog Farms, LLC shall file a status report by
12
13    January 29, 2021.” Order Initiating Contested Case at 2. Claimant filed its Status Report

14    on January 26, 2021, informing the court that it intends to amend existing claims or file
15
      new claims. Claimant also requested that the case be stayed until Claimant can receive
16
      historical documents from the National Archives. By order filed February 8, 2021, the
17
18    Special Master ordered “that Sleeping Frog Farms, LLC shall file stipulated abstracts or,

19    if the parties cannot reach an agreement, Sleeping Frog Farms, LLC shall file a status
20
      report by June 28, 2021.” Order at 2.
21
             RESPECTFULLY SUBMITTED this 1st day of March, 2021.
22
23
                                                     By: /s/ Joe P. Sparks
24                                                   The Sparks Law Firm, P.C.
                                                     Joe P. Sparks (SBA #002383)
25                                                   7503 First Street
26                                                   Scottsdale, AZ 85251
                                                     (480) 949-1339
27                                                   joesparks@sparkslawaz.com
                                                     Counsel for the San Carlos Apache Tribe
28



                                                   61
     Case 2:79-cv-00186-DLR Document 161 Filed 03/01/21 Page 62 of 62



                                  CERTIFICATE OF SERVICE
 1
 2
          I hereby certify that on this 1st day of March, 2021, I electronically transmitted
 3
   the foregoing document to the Clerk’s Office using the ECF System for filing and
 4 transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record in this
   matter.
 5
 6           I further certify that on the 2nd day of March, 2021, I will mail a copy of the
      foregoing to:
 7
   The Honorable Douglas L. Rayes
 8
   United States District Court
 9 Sandra Day O'Connor U.S. Courthouse, Suite 526
   401 West Washington Street, SPC 79
10
   Phoenix, Arizona 85003
11
      By: /s/ Joe P. Sparks
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  62
